Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 1 of 33




                     EXHIBIT 2
Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 2 of 33




            UNITED STATES DEPARTMENT OF COMMERCE
                United States Patent and Trademark Office

                                        May 11, 2021

 TffiS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
 THE RECORDS OF THIS OFFICE OF:




 U.S. PATENT: 8,472,447
 ISSUE DATE: June 25, 20.13




                   By Authority of the
                   U nder Secretary of Commerce for Intellectual Property
                   and Director of the United States Patent and Trademark Office




                                       '1A~R~ -
                                       Certifying Officer




                                                            WSOU-ARISTA0000576
        Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 3 of 33


                                                                          Illlll 1111111111111111111111111111111 111111111111111 IfIll 111111111111111111
                                                                                                         US0084 7244 7B2


c12)    United States Patent                                                      (JO)   Patent No.:                        US 8,472,447 B2
        Humphries                                                                 (45)   Date of Patent:                                .Jun. 25, 2013

(54)    IP MULTICAST SNOOPING AN D ROUTING                                            USPC ..... ....... 370/217, 225,228,389,392,395.53,
        WITB MULTI-CHASSIS LINK                                                                                                     370/401
        AGGREGATION                                                                   See application file for complete search history.

(75)    Inventor:     Kevin J. Humphries, West Jordan, lIT                    (56)                        References C ite d
                      (US)
                                                                                                  U .S. PATENT DOCUMENTS
(73)    Assignee: Alcatel Lucent, Paris (FR)                                        7, 161 ,948   B2          1/ 2007   Sampath et al.
                                                                                    7,173,934     B2          2/2007    Lapuh et al .
("')    Notice:      Subject to any disclaimer, the term of this                2005/0041665      Al •        2/2005    Weyman et al .... ........... 370/390
                     patent is exte.o ded or adjusted under 35                  2006/0039375      Al          2/2006    Bahls
                                                                                2006/0146823      Al          7/2006    DiDg
                     U.S.C. 154(b) by 200 days.                                 2010/0020680      Al•         1/2010    Salam et al. ... ....... ... ... .. 370/225
(2 1)   Appl. No.: 13/010,382                                                                      OTHER PUBLICATIONS
                                                                              International Search Report and Written Opinion for PCT/US2010/
(22)    Filed:        Jan. 20 2011                                            021516 dated May 8, 2012, 13 pages.
(65)                     Prior Publication Data                               • cited by examiner
        US 2012/0033668 Al             Feb.9, 2012
                                                                              Primary Examiner - Jung Park
                  Related U.S. Application Data                               (74) Attorney, Agent, or Firm - Garlick & Markison; Holly
                                                                              L. Rudnick
(60)    Provisional app]jcation No. 61/370,622, filed on Aug.
        4, 20 10 .                                                            (57)                            ABSTRACT
                                                                              Aggregation Switches connected via a virtual fabric link
(51)    lot. Cl.                                                              (VFL) are each active and able to perform at least limited IP
        H04L 12/28                      (2006.01)                             multicast snooping. The resulting IP multicast snooping
(52)    U.S. C l.                                                             information is maintained internally within each Aggregation
        USPC ....... ..... ...... ..... 370/392 ; 370/395 .53 ; 370/401       Switch and shared substantially in real-time therebetween via
(58)    Field of Classification Search                                        theVFL.
        CPC ...... ... H04L 45/28; H04L 45/22; H04L 45/245;
                                            H04L 45/58; H04L 49/45                             19 Claims, 15 Drawing Sheets




                                                                                                       ,..-000
                                        Receive IP multicast snooping                                  .-,.
                                       information from external port                                         602


                                                                  '
                                           Store snooping information                                  I-"'   604



                                        Share snooping information
                                      with remote aggregation switch
                                                                                                       I-"'   606




                             Copy provided by USPTO from the PIRS rmage Database on 04-28-2021


                                                                                                                             WSOU-ARISTA0000577
               -                      Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 4 of 33




                                                                                                                                       ~
                                                                                                                                      'J1
                                                                                                                                       •
                                                                                                                                      ~
                                                                                                                                      ~
                                                                                                                                      f"'t-
                                                                                                                                      tr>

                      g                                                                        lAG 118
                                                                                                             Network   1 /           =f"'t-

                     ~                                                                                        Node
                     1                                                    Aggregation                         116o
                      C:                                                    Switch                                                   c...
                     ~
                     ~
                     ~
                      8.
                            Enterprise ~
                            Device 110                               A       106a
                                                                                                         "
                                                                                                                             )       ~
                                                                                                                                     ~
                                                                                                                                     N
                                                                                                                                      N

                     0
                                                                                                                                       ~
                     a'
                     e                                                                                                           \     '""'
                                                                                                                                       CH
                     s-                                                   1etro/Core                         Network   1
                     "
                     '"Q                                                        Network                       Node
                     ~                           Edge Node   111 MC-LAG                 120                   116b
                                                                                                                       I J
                                                                                                                                      rJ)
                     §'                                                                                                               :r
                                                    104            102a
                     ~                                                                                                               ...
                                                                                                                                      ti)
                                                                                                                                     ti)
                     lj
                     s                                                                                           VFl
                     <T

                      ~                                        V
                                                                          Aggregation     MC-lAG                 124       )         ........'""'
                                                                                                                                     0



                              H~ ~
                      0
                      :>

                      i
                                                                            Switch         102b                                      U\

                             Network                                         106b
                      "'~
                      00

                            Device 112
                                                                                                             Network
                      N                                                                                       Node
                                              Network                                                         116c
                                               Node
                                               122                                                                                     drJ)
WSOU-ARISTA0000578




                                                                                                                                      00
                                                                                                                                     ~
                                                                                                                                     '1
                                                                                                                                       N
                                                                     FIG. 1                                                          '°.I.
                                                                                                                                       ~
                                                                                                                                       '1
                                                                                                                                       ~
   Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 5 of 33




U.S. Patent            Juo.25, 2013                                                      Sheet 2 of 15                                      US 8,472,447 B2




                                                                                                                         ',,,
                                                                                                                                   ',   \
                                                                                                                                            \
                                                                                                                                                \
                                                                                                                   Aggregatiorr\Switch
                                              I
                                                  I
                                                                                                                                    106a \
                                          I                                                                                                         \
                                      I                                                                                                                 \
                                                                                                                                                         \
           Edge Node /                                                                                                                                       \
                                                                                                                                                                 \
               104a          I
                                 /                                                                                                                                \
                                                                                                                                                                  I
                             I
                         I                                                                                                                                            I
                         I                                                                                                                                            I
                         I                                                                                                                                             I
                                                                                                                                                                       I
                         I                                                                                                   \/Fl                                      I
                         I                                                                                                                                             I
                         I                                                                                                   124                                       I
                         I                                                                                                                                             I
                         I                                                                                                                                            I
                          I                                                                                                                                           I
                          I
                           I                                                                                                                                      I
                                                                                                                                                                 I
                                 \                                                                                                                            I
                                  \                                                                                                                          I
                                                                                                                                                            I

           Edge Node
                                     '\
                                          \
                                              \
                                                                                                                                                    I
                                                                                                                                                        I

                                                  \
                                                      \
                                                                                                                       Aggregation/Switch
              104b                                        \
                                                              \                                                                    106~'
                                                                                                                                      I
                                                                  \                                                                         /
                                                                      \                                                                 /
                                                                          \                                                         /
                                                                              ',      Multi-Chassis                                ,/
                                                                               ',,     System 140                      .,,.,,.,/
                                                                                   ',,, .... __________ ,,,,,.,
                                                                                         ~                        ~~




                                                                                      FIG. 2




              Copy pro,-ided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                                                                WSOU-ARISTA0000579
                                                     Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 6 of 33
              ...


                                                                                                                                                                     ~
                                                                                                                                                                     rJl
                                                                                                                                                                     •
                                                    CMM A                    CMM B                                    CMM A                  CMM B                   ~

                                           I         150a
                                                                 I I          150b
                                                                                         I                 I           150a
                                                                                                                                    I I       150b
                                                                                                                                                           I         ....tD
                                                                                                                                                                     ~



                      ()         214           Network Interface Module 152a                                 Network Interface Module 152a                     214
                                                                                                                                                                     =
                                                                                                                                                                     ....
                     ~,,                                                                         VFl
                                                 Queueing ASIC         Switching ASIC L"-      SubsetA             Switching ASIC         Queueing A.51C
                                                                                      ~~
                                                                                                                                                           ~
                      ~.0.                                                  2100                                        210a                  212a                   ~
                      g_               /              212a                 MID=O      '-.:'-. ~124                    M1D=32                                         =
                     :{                                                                  :'-. ~"                                                                     ?

                                                                                             ~~~
                                                                                                                                                                     N
                      C
                      (/)
                                 F                                                                                                                              r    ~<.II

                     ~
                                                                                                 ~~
                                                                                                                                                                      N
                                 :             Network Interface Module 152b                             ~~etwork Interface Module 152b                         A    Q
                     a'                                                                                                                                         B
                                                                                                                                                                      ~
                                                                                                                                                                      w
                                                                                                         ~~
                     3
                     S-
                     C>          R               Queueing ASIC         Switching ASIC                              Switching ASIC         Queueing A.51C        R

                                                                                                                                                           ~
                     "O
                     :;:l        I/                                         210b                           r-._;        21 Ob                 212b              I
                     (/)
                                 C                    212b                 M1D=1                                      M1D=33                                         00
                     s                                                                                                                                          C    ::r
                                                                                                                                                                     ~
                     i                                                                                                                                               ~

                     .,
                     t>          IC                                                                                                                            IC    ~

                                                                                                                                                                     w
                      !J                                          •                                                                  •
                      <T
                                                                  •                                                                  •                               0
                                                                                                                                                                     ~
                      ~                                           •                             VFL                                  •                               ~
                      0                                                                                                                                              <.II
                      t:I
                      0
                       ....:.,                                                                Subsets
                       00
                       .:.,
                       0
                       Iv

                                 -     \       Network Interface Module 152n
                                                 Queueing ASIC
                                                      212n
                                                                       Switching ASIC
                                                                            210n
                                                                           MID=31
                                                                                                124
                                                                                                 "
                                                                                                               Network Interface Module 152n
                                                                                                                  Switching ASIC
                                                                                                                       210n
                                                                                                                                        Queueing ASIC
                                                                                                                                            212n
                                                                                                                                                           I   .__

                                                                                                 V
                                                                                                                     M1D=63
                                                                                                                                                                      ~
WSOU-ARISTA0000580




                                                                                                                                                                      00
                                                   Aggregation Switch 106o                                                    Aggregation Switch 106b                 QO

                                                        Chassis 1D=1                                                               Chassis 1D=2                      ~
                                                                                                                                                                      ....J
                                                                                                                                                                      N


                                                                                             FIG. 3                                                                  t....J
                                                                                                                                                                      c=
                                                                                                                                                                      N
                                             Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 7 of 33




                                                                                                                                                           ~
                                                                                                                                                           r:J)
                                                                                                                                                          •
                                                                                                                                                          ~
                                                                                                                                                          ~
                                                                                                                                        /'NIM 152         f"'t,.
                                                                                                                                                          ~


                         ()
                                                                                                              VFL 252                                     =
                                                                                                                                                          f"'t,.

                         0
                     ~
                     'O                                                                                VFl Port 252                                 240
                         ~                                                                                                                                (..i
                         0:
                         g_                  Pocket wtth Pre-     Pocket Buffer    Pocket with Pre-                                                       C:
                     ~                                                260                                                                                 ?
                                              pended Header                         pended Header                                                         N
                     C
                     en       To Fabric IC                                                                 PPHI                                           ,pt
                     ~            214                                                                       246
                                                                                                                                 PMU                       N
                     g'
                                                                                                                                 242
                                                                                                                                                           ....
                                                                                                                                                           C>
                                                                                                                                                           ~
                     8
                     e-
                     0
                                                                    Queue
                     "D

                     ~                                            Management                             MAC/HDI                                          'J)
                     3                                                262                                 Table                                           ~
                                                                                                                                                           ~

                     ~                                                                                      250                                           ~
                                                                                                                                                          ~
                     0
                     I»                                                                                                                                   .&;.
                     t;
                     [
                         0
                                                                                                                                                          ........
                                                                                                                                                          0

                         0
                         :,                                        Global HDI                                                     Pl                      IJl
                         t
                         N
                                                                  Address Tobie                                                  24-4
                         co
                         ~
                                                                      264                             Address Tables
                         0
                         N
                                                                                                            248
                                                                Queuing ASIC 212
                                                                                                      Switching ASIC 210
                                                                                                                                                           0
WSOU-ARISTA0000581




                                                                                                                                                           rJ1
                                                                                                                                                           00
                                                                                                                   Processing Module                      ~
                                                                                                                                                           -..,l
                                                                   FIG. 4                                                  266                             N
                                                                                                                                                          ~
                                                                                                                                                           .....
                                                                                                                                                           -..,l

                                                                                                                                                           t::o
                                                                                                                                                           N
                                       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 8 of 33




                                                                                                                                                          ~
                                                                                                                                                          rJ).
                                                                                                                                                          •
                                                                                                                                                          ~
                                                                                                                                                          ~
                                          Network lnterfoce Module 152n                                                                                   f""t"
                              214                                                                                                                         ~


                                                                                Switching ASIC
                                                                                                                     VFL
                                                                                                                     124
                                                                                                                                          To Remote
                                                                                                                                                          =
                                                                                                                                                          f""t"




                                    V
                       Q                         Queueing ASIC                                                        I'

                      ~                                                   -          210a                                                 Ag9regation
                                                     2120                                                                  I
                      "O
                       a<                                                           MID=O                                                 Switch with
                                                                                                                      \I                  M1D=32-63
                       c.:                                                                                                                                ~
                      g_                                                                                                                                  =
                                                                                                                                                          p
                      :f                                                                                        Packet with Pre-pended header             N
                       C:
                                                                                                                 including HDI associated with            _pi
                     ~
                                            (          Packet in queue for ooe of the Vfl ports
                                                                                                                Destination and/or Source MAC             N
                                                                                                                                                          0
                     a'        F                                                                                 address transmitted over VFL             I-'
                                                                                                                                                          (M
                     9                                                                                           to remote aggregation switch
                     :r       A
                     ..,,"    8   When destination HDI indicates
                     ~           destination is on remote chassis,
                              R pocket sent to NIM with VFL ports                                                                                         en
                     a
                     r.        I                                                                                                                          er
                                                                                                                                                          ('D
                     ...                                                                                                                                  a
                      ..
                     '0       C
                                           ""--- Packet with pre-pended heoder                                                                            Ul
                      ;
                      O"

                       ~
                       0
                              IC                      including hardware device information
                                                        associated with Destination and/or
                                                                                                                Packet with Destination
                                                                                                                   and Source MAC
                                                                                                                                                          ...
                                                                                                                                                          0
                                                                                                                                                          I-'
                       ::,
                                                               Source MAC address                                      Address                            (JI

                       ...~
                       0

                        00
                        ~
                        0                                                     Switching
                       "'
                                                 Queueing ASIC                  ASIC         ~                                               Device
                              -~                     212n                      210a
                                                                               MID=O
                                                                                              ID 2
                                                                                          I 250 I    -- -- --
                                                                                                                                              300
                                                                                                                                                          d
WSOU-ARISTA0000582




                                                                                                                                                          rJJ
                                                                                                                   MAC/HDI Table 250                      00
                                          Network Interlace Module 152n                             ' ' ',          Destination MAC-                      ~
                                                                                                                                                          .....J
                                                                                                                   M1D=42, Port ID=6
                                                   Aggregation Switch 106a                                   '~                                  FIG. 5   ~
                                                                                                                                                           N
                                                                                                                                                          .,:.
                                                                                                                                                           .....J
                                                                                                                                                           i:,::,
                                                                                                                                                           N
                                                   Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 9 of 33




                                                                                                                                                    ~
                                                                                                                                                    00
                                                                                                                                                    •
                                                                                                                                                    1-d
                                                                                                                                                    ~
                                                                                                                                                    i-t---
                                                                                                                                                    ~


                     ()                                                           Pocket with Pre-
                                                                                                                                                    =
                                                                                                                                                    l"'t-

                      0
                     'O
                                                      Aggregation Switch A         Pended header     Aggregation Switch B
                     '<
                     'O
                      0
                                                             1060                                            106b
                       <
                      0.:                                                                                                                           ~
                                                          M1D=31                      VFl 124            MID=45
                     ~
                      it
                      C
                     {/)
                                                    ,--,m rnr 4                                         nm
                                                                                                                                                    C
                                                                                                                                                    .=
                                                                                                                                                    N
                                                                                                                                                    _pt
                     8                                                                                                                              N
                                                                                                                                                    0
                     a'       Pocket with Source
                                                                                                                                                    ~
                                                                                                                                                    y,I
                     3
                     !:r       MAC oddress=o 1                       LA1                                  Le2
                     "'...,                                                                                                 ( \ P:ket with Source
                     ~                                                     1020                       102b                  ~ oddress=d1            (J'J
                     a                                                                                                                              ::r
                                                                                                                                                    ~
                     i0                                                                                                                             ~
                                                                                                                                                    ~


                      sa
                                                                                                                                                    Q\
                                                                                                                                                    0
                       ~                                                                                                                            ""'
                                                                                                                                                    ~
                        0
                        :,                                                                                                                          (JI

                        ~
                        ,.,       Edge Node A             Edge Node B                                    Edge Node C          Edge Node D
                        'l"
                        "'
                        0
                                      104a                    104b                                              104c              104d
                        "'


                                                                                                                                                    d
WSOU-ARISTA0000583




                                                                                                                                                    00
                                                                                                                                                    QO

                                                                                     FIG. 6                                                         ~
                                                                                                                                                    ....:J
                                                                                                                                                    N
                                                                                                                                                    ~
                                                                                                                                                    ~
                                                                                                                                                    ....:J
                                                                                                                                                    ~
                                                                                                                                                    N
                                               Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 10 of 33




                                                                                                                                                ~
                                                                                                                                                rJ).
                                                                                                                                                •
                                                                                                                                                ~
                                                                                                                                                ~
                                                                                                                                                ~

                     Q
                                                   Aggregation Switch A
                                                          106a            Packet with pre-pended
                                                                                                   Aggregation Switch B
                                                                                                          106b
                                                                                                                                                a
                     ~
                     'C
                                                                                  header
                     0
                     a:<                                                                                                                        ~
                     "
                     Q.
                                                                                                                                                ::s
                     ~
                                                                                                                                                N


                     ~
                                                                                                                                                yi
                                                                                                                                                N
                     a'
                                                                                                                                                ,_.
                                                                                                                                                Q

                     3                                                                                                                          CH
                     5-
                     0
                     "O

                     ~                                                                                                                          /J}
                     §'
                                                                                                                                                ·=-
                     ~
                                                                                                                                                (I)

                                                                                                                                                ~
                     ~                                                                                                                          .....:i
                     ;;;
                     a                                                                                                                          0
                     ~          MAC address                                                                                                     ....
                                                                                                                                                ~

                     0
                     ::l     request with Source                                                                             MAC address        (JI
                     0

                      N
                         t           MACA                                                                                 request with Source
                      ,_,
                      00
                                                                                                                                 MACA
                      s
                                                         Edge Node A                                Edge Node B
                              Device A                       104a                                       104b                         Device B
                               300a                                                                                                     300b    ?i3
WSOU-ARISTA0000584




                                                                                                                                                QO
                                                                                                                                                ~
                                                                                                                                                -..l
                                                                              FIG. 7                                                            N
                                                                                                                                                ~
                                                                                                                                                ,1::1..
                                                                                                                                                -..l
                                                                                                                                                cc
                                                                                                                                                N
                                           Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 11 of 33




                                                                                                                                                   ~
                                                                                                                                                   00
                                                                                                                                                   •
                                                                                                                                                   ~
                                                                                                                                                   ~
                                                                                                                                                   l"'t-
                                                                                                                                                   ('D


                     ()
                                                                                                                                                   a
                     ~                                                               IPC 310
                     "'0                         CMM 150o                                                           CMM 150b
                      <
                      0:                                                                                                                           "-4
                      8.                                                                                                                           C
                     {{                                                                                                                            =
                     C                                                                                                                             N
                     en                                                                                                                            Y'
                     "O
                     d                                                                                                                             N
                                                                                                                                                   ,_.
                                                                                                                                                   C
                     a'                                                                                                                            w
                     3
                     e-n
                     "O

                     ~                                                                                                                             rJ2
                     3                                                                                                                             =-n,n,
                     i0                                                                                                                            ~

                                                                                                                                                   QO


                     l"
                      0
                      ::,   Networl< lnterface              Networl< lnterface         VFL     Networl< lnterface              Network lnterface
                                                                                                                                                   Q
                                                                                                                                                   ,_.
                                                                                                                                                   ~


                                                                                                                                                   UI
                      0
                      t     Module 152a                     Module 152n                124     Module 152a                     Module 152n
                      "'
                      00
                      N
                      0        Switching ASIC       • • •   1   1   Switching ASIC     "          Switching ASIC       • • • , , Switching ASIC
                      "'
                                    210n                                 210n                          210n                           210a
                                   MID=O                                MID=31         "             MID=63                         M1D=32
                                                                                                                                                   (j
WSOU-ARISTA0000585




                                                                                                                                                    00
                                          Aggregation Switch 106a                                             Aggregation Switch 106b               00
                                               Chassis ID=1                                                        Chassis 1D=2                    ~
                                                                                                                                                   ....J
                                                                                                                                                    N
                                                                                                                                                   .,.....J
                                                                                                                                                   ~
                                                                                     FIG. 8
                                                                                                                                                    t=
                                                                                                                                                    N
   Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 12 of 33




U.S. Patent           J un. 25, 2013              Sheet 9 of 15                    US 8,472,447 B 2



                                                    ~
                                                    ·c0
                                                    ·c
                                                    Cl..~
                                                    :ii"'")
                                                      (.)
                                                     0
                                                    Cl..

                                                     C>
                                                    ·a~
                                                     C: ..-
                                                     0 I"'")
                                                    -a
                                                    CD
                                                             ><
                                                             Q.>
                                                            "'C
                                                    "'C C:
                                                     o-
                                                    .3

                                                    ~CN
                                                     C:
                                                     0
                                                    · -
                                                    °"5~
                                                            -
                                                            I"'")
                                                             Cl)
                                                             Cl)


                                                    .5      "'C
                                                    li~
                                                    C
                                     L..
                                     Cl>
                                    "O
                                     0
                                     Cl>
                                    ..c:
                                                    ~~                ~
                                                     Q.)  Zl
                                    --gg            e~
                                                    :::, "'C             •
                                    -0
                                     C
                                           f"")
                                                     ~:i              ~
                                                                      ~
                                     Cl>
                                    Cl..              Q.)
                                      I
                                     ~              ~
                                    Cl..
                                                    :i~
                                                     (.)
                                                     0
                                                    Cl..


                                                     0

                                                    ~g

                                                     ~g
                                                      Q.)    Cl)

                                                      e~
                                                      :::, "'-
                                                      0 "'C
                                                    en~

                                                    i25
                                                     %
                                                      Q.)~
                                                      e~
                                                      :::,
                                                     ~




              Copy provided by USPTO from the PIRS Image Database on 04-28-202 1


                                                                                    WSOU-ARISTA0000586
                                                  Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 13 of 33




                                                                                                                                            ~
                                                                                                                                           00
                                                                                                                                           •
                                                                                                                                            ~
                                                                                                                                            ~
                                                                                                                                            f"t-
                                                                                                                                            rD

                     (")
                                                                                                                                           =f"t-
                     0
                     ~
                                  Home Network                                                                         \r120
                     "'a<            Device
                       a:            1120                                                                                                  ~
                      "<:rQ.
                     '<
                      C:
                                                 'f::::
                                                  403o
                                                             Edge Node    Aggregation
                                                                            Switch
                                                                                                                                           ?
                                                                                                                                           N
                     ..,...,C/l                                 104a
                                                                             106a
                                                                                                                                           Y'
                                                                                                                                           N
                     0
                                                                                                                                           Q
                     Cl'          Home Network                                                                                             .....
                                                 ~
                     0
                     9                                                                                                                     y,I
                     &               Device
                     "--0                                                                    Network             Network       Multicast
                                      112b       403b                      VFl                Node                Node         Source
                     ~                                                     124                                                             r.,J
                      §"                                                                      116                 117b           402       :r
                     00"'                                                                                                                  t'D

                                                                                                                                           ........
                                                                                                                                           t'D
                       "0
                        "'6i      Home Network                            Aggregation                                                      Q
                         <:r
                          a.                                 Edge Node
                                     Device                                 Switch                                                         ~
                                                                                                                                           -.
                          0                              .      104b
                                                                             106b                                                          .....
                                                    \
                           0
                           0.,.       112c                                                                                                 <.II
                           N                                                                           Network
                           'l"                    403c
                           "'
                           0
                                                                                                        Node
                          !::
                                                                                                        117c
                                                         Access
                                                         Network
                                                                                              ~                                            0
WSOU-ARISTA0000587




                                                          122                                                                              00
                                                                                                                                           00
                                                                                                                                           ~

                                                                                                                                           ~
                                                                             FIG. 10                                                       -...l
                                                                                                                                           N
                                                                                                                                           ~

                                                                                                                                           ~
                                                                                                                                           ~
                                                                                                                                           -...l
                                                                                                                                           t=
                                                                                                                                           N
                                                        Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 14 of 33
                                                                                                                                                                                                     -
                                                                                                                                                                                            ~
                                                                                                                                                                                            00
                                                                                                                                                                                            •
                                                                                                   Network Node                                                                             lad
                                                                                                                                                                                            ~
                                                                                                       116                                                                                  f"'t-
                                                                                                                                                                                            ~

                                                                                                                  f                                                                         a
                     (')
                     0
                     ~
                     "O
                     a<
                                  Primai
                                 Agir:rch·on CMM-P -
                                                     150
                                                      \
                                                               I
                                                                 Database                 -405o {
                                                                 IP Multicast ~ooping , .. ""406
                                                                                                      (;,I
                                                                                                             cl~
                                                                                                             $:
                                                                                                             ~3° -< 405b....
                                                                                                             ;
                                                                                                                                   Database
                                                                                                                         406---1 IP Multicast ~nooping   I--
                                                                                                                                                                150
                                                                                                                                                                 \
                                                                                                                                                                CMM-S
                                                                                                                                                                           Secondary
                                                                                                                                                                           Agr:~:      00
                                                                                                      =o     ~
                     0:
                     g_             106a                             Information                      ::ti
                                                                                                                                     Information                             106b           ~
                     ::[
                     c::
                     VJ
                                                j     1407a" torwarding
                                                                Vector
                                                                            I
                                                                        Replication j ..... 408
                                                                         Vector
                                                                                                      0
                                                                                                      a:
                                                                                                      ~
                                                                                                      IQ
                                                                                                                                              I
                                                                                                             ;\.404 407b .... 1Forwording Replication
                                                                                                                                 Vector    Vector
                                                                                                                                                         I~    4081   l=                    ?
                                                                                                                                                                                            N
                                                                                                                                                                                            ~
                     ~           214a                                                                 b'                                                  ~ IP          214b                N
                                           l1nt~acel        IMulticast Index                          ::,                            Multicast Index I     nterface                         0

                     Is-                                                                              [                                                                                     """
                                                                                                                                                                                            I.H


                     "                  IP  I    '°410a
                                    Interface 412a
                                                                    )
                                                                   409                         411/·
                                                                                                                                           )
                                                                                                                                          409
                                                                                                                                                      410b./
                                                                                                                                                                     IP
                                                                                                                                                        412b Interface         I
                     ~            F              Network Interface Module                                                             Network Interface Module            F                 00
                     a            A              152a 240a~                                                                           ~240d 152d                          A
                                                                                                                                                                                            =-
                                                                                                                                                                                            ~
                     i                                                                                                                                                                      ....
                                                                                                                                                                                            ~

                     0.,          B                                                       I~ Multicast Snooping Information                                              B                  ~
                                                                                                                                                                                            ~
                      fr
                         i
                         0
                         :,
                         0
                         f'"
                                  R
                                  I - 152b
                                  C
                                           Network Interface Module
                                                   240b~                  408             Rep6cotion Vector        it 406
                                                                                                                          ~    -            Network lnterface Module
                                                                                                                                            !Port 1Dr 240e 152e
                                                                                                                                                                         R

                                                                                                                                                                         C
                                                                                                                                                                          I-                0
                                                                                                                                                                                            "'"'
                                                                                                                                                                                            """
                                                                                                                                                                                            (JI

                                                                                          Multicast Index
                         "'..,
                         00
                                   IC                                                                              124                                                             IC
                                                    Network lnterface Module    409                                                           Network Interface Module
                         ~
                                        -                                                                                                                                  -
                                                    152c 240c~                                                                                !Port 1Dr 240f 152f
                                  -
                                                                                             ~                    11
                                                                                                                                                                                   -        d
WSOU-ARISTA0000588




                                                                                                                                                                                            00
                                                                                                                                                                                            00
                                                                                                                                                                                            ~
                                                                                                                                                                                            -...l
                                                                                           I Device     t             Device   t                                                            N
                                                                                                                                                                                            ~
                                                                                                                                                                                            ,&::..
                                                                                                                                                                                            -...l
                                                                                                                                                                                            t:i:;
                                                                                                                                                                                            N
                                Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 15 of 33




                                                                                                                                             ~
                                                                                                                                             rJ).
                                                     Network Node                                                                            •
                                                         116                                                                                 ~
                                                                                                                                             ~
                                                                                                                                             .....
                                                                                                                                             ~
                                                            Multicast


                     ~
                      ()
                      0

                     i:,
                      a<
                                                           ! Traffic
                                                               404
                                                Aggregation Switch                                   Aggregation Switch
                                                                                                                                             =
                                                                                                                                             .....


                      i                        150 106a 405a                           VFL          405b 106b 150                            ~
                      ~
                     '<                                                                124                                                   ?
                                                                                                                                             N
                      C

                      ~                                                                                                                      .
                                                                                                                                             Ul
                                                                                                                                             N
                     0                                                                                                                       c:;)
                                                                               Multicast Traffic
                     i
                     5-                                                               404          MID=45        MID=63
                                                                                                                                             ""'
                                                                                                                                             <.,.)


                     "'
                     "'
                     %
                     VJ
                                                                                                    T                                        00
                     3
                     .,                                                                                                   Multicast          =-
                                                                                      £
                                                                                                                     !
                                                                                                                                             n,
                     •CJ<>
                      "'0                                                                                                  Traffic           ....
                                                                                                                                             n,


                                                                                                                            404              ""'N
                       i"'
                        0
                                                                                                                                             ....
                                                                                                                                             0
                          :,

                          ~
                                                                                                                                             ""'
                                                                                                                                             !JI
                          N
                          00
                               104o   Edge Node A                                   104b                       Edge Node C            104c
                          N
                          0
                          N
                                            Multicast                   Multicast                                         Multicast

                                           ! Traffic
                                               404                   !   Traffic
                                                                          404                                        !     Traffic
                                                                                                                            404
                                                                                                                                             d
WSOU-ARISTA0000589




                                                                                                                                             00
                                1120-f Device A                Device 3    r    112b                             Device C    r       112c    00
                                                                                                                                             )..
                                                                                                                                             ....:J
                                                                                                                                             N
                                                                               FIG. 12                                                       )..
                                                                                                                                             ,Ill..
                                                                                                                                             ....:J
                                                                                                                                             o:;
                                                                                                                                             N
   Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 16 of 33




U.S. Patent            Jun.25, 2013               Sheet 13 of 15                      US 8,472,447 B2




                                                  501

                                            mchas_local




    500   mchas_none                                                              mchas_full    502




                                          mchas_remote

                                                  503


                                           FIG. 13




              Copy provided by USPTO from the PlRS Image Database on 04-28-2021


                                                                                       WSOU-ARISTA0000590
   Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 17 of 33




U.S. Patent            Jun.25, 2013               Sheet 14 of 15                       US 8,472,447 B2




                                                                        ,/"" 600



                     Receive IP multicast snooping
                    information from external port
                                                                         i...-   602




                       Store snooping informotion
                                                                         --      604


                                            .
                     Share snooping information
                   with remote aggregation switch                        --      606



                                  FIG.             14




              Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                       WSOU-ARISTA0000591
                                              Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 18 of 33




                                                                                                                                                      ~
                                                                                                                                                      00
                                                                                                                                                      •
                                                                                                                                                      ~
                                                                                                                                                      ~
                                                               Receive IP Multicast                                      ,,- 100                      f"'t"
                                                                                       702                                                            ~


                      ()
                      0
                                                               Snooping Information
                                                                                                                                                      =
                                                                                                                                                      f"'t"

                     ,::,
                     '<
                      ,::,
                      a<
                      ..
                      0:                                YES                           NO                                                              ~
                      0.
                      <:r
                     '<
                                                                                                                                                      N
                                                                                                                                                       .=
                                                                                                                                                        =
                      C:
                      Cl)
                     .,;
                     .;
                                                                                                                                                      ..
                                                                                                                                                      fJI
                                                                                                                                                      N
                     0
                     ::t>             Share Snooping                                   Determine remote external                                      0
                     0
                     3           Information with Remote      706                          port that received           714                           """'
                                                                                                                                                      (.u

                     s-
                     0              Aggregation Switch                                    snooping information
                     "ti
                     ·;a
                     Cl)
                                                                                                                                                      00
                     3                                                                                                                                er
                     ..
                     "'
                     00

                     0             Create Membership
                                                              708                                                                                     ('p
                                                                                                                                                      ....
                                                                                                                                                      ('p


                     "'s
                     <1'          Record for Snooping                                                              NO                                 """'
                                                                                                                                                      fJI
                      ~                                                                                                                               0
                      0
                      0
                                       Information                                                                                                    '""
                      :,
                      0
                         ~
                                                                                                                                                      """'
                                                                                                                                                      '.JI
                      tv
                      00




                                                                                                                 r
                      tv
                      0
                      ~      I      Store Membership
                                    Record and Port
                                       Information
                                                           r710
                                                                        I
                                                                                           IMember
                                                                                              Determine Local
                                                                                                   Port MC-LAG
                                                                                                                   718        I Determine
                                                                                                                                VFL Port
                                                                                                                                            r   720
                                                                                                                                                      drJj
WSOU-ARISTA0000592




                                                                                                                                                      00
                                                                                                                                                      "~
                                   Compute Forwarding                                                                                                 -...l
                                        Vector             f-112                                                                                      N
                                                                                                                                                      "~
                                                                              FIG. 15                                                                 ~
                                                                                                                                                      -...l
                                                                                                                                                      0,
                                                                                                                                                      N
        Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 19 of 33




                                                       us 8,472,44 7 8 2
                                1                                                                      2
     CP MULTICAST SNOOPING AND ROUTING                                   nodes (in a two tier network.). As will be appreciated, nodes at
          WITH MULTI-CHASSIS LINK                                        each incremental layer of the network typically have larger
               AGGREGATION                                               capacity and faster throughput.
                                                                            One of the key challenges faced by data networks is the
      CROSS-REFERENCE TO RELATED PATENTS                           5     need for network resiliency, i.e., the ability to maintain high
                                                                         availability despite eventual component failures, link failures
  The present U.S. Utility Patent Application claims priority            or the like, which is critical to providing satisfactory network
pursuaotto35U.S.C. §119(e) to U.S. ProvisiooalApplicatioo                performance. Network resiliency may be achieved in part
Ser. No. 61/370,622, entitled, "MULTI-CHASSIS VJR-                       through topological redundancy, i.e., by providing redundant
TUAL-FABRIC LINK AGGREGATION SYSTEM," filed                        10    nodes (and redundant components within nodes) and multiple
Aug. 4, 2010, which is incorporated by reference herein and              physical paths between nodes to prevent single points of
made part of the present U.S. Utility Patent Application for all         failure, and in part through L2/L3 protocols to exploit the
purposes.                                                                redundancy upon occurrences of failures to converge upon
                                                                         alternate paths for switching'routing traffic flows through the
       STATEMENT REGARDING FEDERALLY                               15    network. As will be appreciated, detection and convergence
     SPONSORED RESEARCH OR DEVELOPMENT                                   times must occur quickly (advantageously, Jess than one sec-
                                                                         ond) to achieve seamless transition to the alternate paths.
   Not Applicable.                                                          Ethernet protocol is a transport technology that is used
                                                                        ubiquitously in locaJ area networks (LAN), such as the home
       INCORPORATION-BY-REFERENCE OF                               20    and enterprise networks to communicate between computers
    MATERIAL SUBMITTED ON A COMPACT DISC                                 and networks. However, the use of Ethernet protocol technol-
                                                                        ogy in access and aggregate networks, as well as metro net-
   Not applicable.                                                       works , is continuing to rise a.nd to revolutionize the edge
                                                                        network as it did the enterprise network. As an access tech-
          BACKGROUND OF THE INVENTION                              25   n.ology, Ethernet offers significant advantages over other
                                                                         access technologies, such as: (i) future-proof transport for
   J. Technical Field of the Iovention                                  data, video and voice applications; (ii) cost-effective infra-
   This invention relates generally to data networks and in              structure for data services; and (iii) simple, globally accepted
particular to systems and methods for providing IP multicast             standard that will ensure interoperability.
snooping and routing.                                              30       In order to a&pt Ethernet technology to a carrier-grade
   2. Description of Related Art                                         service environment in edge and aggregate layer networks, a
   Data networks aJlow many different computing devices,                number of issues remain to be addressed, including resiliency
for ex.ample, personal computers, IP telephony devices or               to failures . In one known solution, the spanning tree protocol
servers to communicate with each other and/or with various              (STP) is commonly used to detect failures and divert traffic to
other network elements or remote servers attached to the 35             alternate paths when failures occur in Ethernet networks.
network. For example, data networks may comprise, without               Generally, STP relies on multiple physical paths between
limitation, Metro Ethernet or Enterprise Ethernet networks              switches, but with only one path active at any one time, the
that support multiple applications including, for example,              other path being placed in a blocking mode (defining an
voice-over-IP (VoIP), data and video applications. Suen net-            "active/passive" paradigm). When failures occur, an alteroa-
works regularly include many intercoo.oected nodes, com- 40             tive path is brought out of the blocking mode into an active
monly known as switches or routers, for routing traffic                 state, thereby re-establishing the connection.
through the network.                                                        However, STP can resu lt in unacceptable convergence
   The various nodes are often distinguished based on their             times (e.g., up to severaJ seconds) in some network topolo-
location within particular areas of the network, commonly               gies, including without limitation, convergence between edge
characterizing two or three " tiers" or "layers," depending on 45       nodes and Aggregation switches of a data network. Further,
the size of the network. Conventionally, a three tier network           STP provides only for an active/passive operation paradigm
consists of an edge layer, an aggregation layer and a core layer        whereby not all links are actively forwarding traffic a t the
(whereas a two tier network consists of only an edge layer and          same time.
core layer). Tue edge layer of data networks includes edge                  In an active-active environment, as described in co-pend-
(aJso caJled access) networks that typically provide connec- 50         ing U.S. patent application Ser. No. 13/010,168, filed on even
tivity from an Enterprise network or home network, such as a            date herewith, in which aJI paths are simultaneously active on
locaJ area network, to a metro or core network. The edge/               redundant Aggregation switches, the convergence time can be
access layer is the entry point of the network, i.e., to which the      greatly reduced. However, in order to allow multiple Aggre-
cus tomer network is nominally attached, and the switches               gation switches to cooperate in such a multi-chassis system,
residing at the edge layer are known as edge nodes. Different 55        the Aggregation switches may need to exchange control
types of edge networks include digital subscriber line, hybrid          information to ensure proper routing and switching between
fiber coax (RFC) and fiber to the home. Edge nodes may                  the Aggregation switches and the edge nodes.
perform, for example, L2 switching functions for the attached               In particular, with respect to Internet Protocol (IP) multi-
devices. The edge nodes are generally connected to an aggre-            cast snooping, information learned on one of the Aggregation
gate layer that terminates access links coming from multiple 60         switches may need to be shared with the other Aggregation
edge nodes. Switches residing at Lbe aggregation layer are              switch for efficient switching and for redundancy purposes.
known as Aggregation Switches. Aggregation Switches may                 IP snooping refers to the process of listening to Internet
perform, for example, L2 s~tching and L3 routing of traffic             Group Management Protocol (IGMP) network traffic
received via the aggregate links from the edge nodes. The               between computing de~ices and routers to derive a map of
aggregate layer is conoected to a metro or core network. layer 65       which devices need whic~ IP multicast streams. IP snooping
that performs Layer 3/1~ routing o[ traffic received from. the          is designed to prevent devices on a virruaJ JocaJ area network
Aggregation Switches (10 a three tier network.) or from edge            (VLAN) from receiving traffic for a multicast group they have



                           Copy provided by USPTO from the PCRS Image Database on 04-28-2021


                                                                                                             WSOU-ARISTA0000593
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 20 of 33




                                                     US 8,472,447 B2
                              3                                                                        4
not explicitly joined. For example, IP snooping typically pro-        active paradigm (i.e., all links actively :forwarding traffic at
vides switches with a mechanism to prune multicast traffic            the same time) chat more fully utilizes the capacity of the
from links that do not contain a multicast listener (an IGMP          network nodes. The following abbreviations are herewith
client). Essentially, IP snooping is a Layer 2 optimization for       defined:
Layer 3 IGMP.                                                     s
   Since IP snooping takes place internally on switches, in a
multi-chassis system, in which both Aggregation switches are
active, each switch needs to have knowledge of which links to        CMM          Chsssis Management Module
forward multicast traffic on. In addition, the Layer 3 routing       !GMP         Internet Group Ma.nagemenl Protocol
process should be optimized between the switches to avoid            IP           Internet Protocol
                                                                  10 IPMS         Internet Protocol Multicast Snooping
redundant querying for requested multicast traffic.                  LAG          Link Aggregation
   Accordingly, there is a need for systems and methods for          L2           Layer 2 C'Data Link Layer") of the OSI model for networks
providing IP multicast snooping within a multi-chassis sys-          L3           layer 3 C'Network Layer") oftbe OSI model for networks
tem.                                                                  MAC         Media Access Control Protocol
                                                                     MC-LAG       Multi-Chassis Link Aggregate Group
       BRIEF DESCRIPTION OF THE SEVERAL                           15 MC-VFA       Multi-Cbassis Vlltllal Fabric Aggregation
            VIEWS OF THE DRAWINGS                                     MLO         Multicast Listener Discovery protocol
                                                                      NIM         Network Interface Module
                                                                      STP         Span.ning Tree Protocol
   FIG. 1 illustrates a schematic block diagram ofan embodi-     VLAN             Vutual Local Area Network
ment of a network architecture in accordance with the present    VRRP             VU'DJAl Router Redundancy Protocol
invention;                                                    20 ASIC             Application Specific Iutegnued Circuit
   FIG. 2 illustrates a schematic block diagram of an embodi-
ment of a multi-chassis system in accordance with the present       The following standards are referred to in this application
invention;                                                       and are incorporated by reference herein: 1) the Link Aggre-
   FIG. 3 illustrates a schematic block diagram ofan embodi-
ments of Aggregation Switches in a multi-chassis system in 25 gaticn Control Protocol (LACP) which was formerly clause
accordance with the present invention;                           43 of the IEEE 802.3 standard added in March 2000 by the
   FIG. 4 illustrates a schematic block diagram of an embodi-    IEEE 802.3ad task force and is currently as incorporated in
ment of a network interface module ofan Aggregation Switch       IEEE 802. IAX-2008 on Nov. 3, 2008; and 2) IEEE Std.
in a multi-chassis system in accordance with the present         802.1 Q, Vurual Bridged Local Area Networks, 2003 edition.
invention;                                                          The LACP provides a method to control the bundling of
   FIG. 5 illustrates a schematic block diagram of an embodi- 30 several physical links, called a link aggregation group (LAG),
ment of packet flow through an Aggregation Switch in a           between two peer nodes to form a single logical channel there
multi-chassis system in accordance with the present inven-       between. The peer nodes negotiate the bundling of the physi-
tion;                                                            cal links into a LAG by exchanging LACP packets, or alter-
   FIG. 6 illustrates a schematic block diagram of an embodi-
ment of source address learning in a multi-chassis system in 35 natively the LAG can be configured manually. Link aggrega-
accordance with the present invention;                           tion offers an inexpensive way to transfer more data than any
   FIG. 7 illustrates a schematic block diagram of another       one single port or link can deliver alone. In an embodiment,
embodiment of source address learning in a multi-chassis         the ports of a LAG include the same physical type, such as all
system in accordance with the present invention;                 copper ports (CAT-SE/CAT-6), all multi-mode fiber ports
   FIG. 8 illustrates a schematic block diagram of another 40 (SX), or all single-mode fiber ports (LX). In another embodi-
embodiment of Aggregation Switches in a multi-chassis sys-       ment, the ports of a LAG may have a different physical type.
tem in accordance with the present invention;                       To provide increased resiliency and remove a single point
   FIG. 9 illustrates a schematic block diagram of an embodi-    of failure, a LAG is split across two devices as seen in FIG. 1
ment of a pre-pended header of a packet in the multi-chassis     and is referred to herein as a multi-chassis link aggregation
domain;                                                       45 group (MC-LAG) 102. For example, in FIG. l , MC-LAG
   FIG. 10 illustrates a schematic block diagram of an           102a originates from edge node 104 and is spli t into two
embodiment for handling multicast traffic in accordance with     subsets and connected to two Aggregation Switches 106a and
the present invention; and
                                                                 106b, with one or more physical links of the MC-LAG 102a
   FIG. 11 illustrates a schematic block diagram of an
                                                                 in each subset. In an embodiment, the edge node 104 may use
embodiment of sharing IP multicast snooping information in
accordance with the present invention;                        50
                                                                 load balancing techniques to distribute traffic across all avail -
   FIG. 12 illustrates a schematic block diagram of an           able Jinks of the MC-LAG 102a. For each packet transmitted
embodiment oflP multicast switching in accordance with the       over the MC-LAG 102a, one of the physical links is selected
present invention;                                               based on a load-balancing algorithm (usually involving a
   FIG. 13 illustrates an exemplary state diagram of the         hash function operating on the source and destination Internet
Aggregation Switches for multicast traffic in accordance with 5S Protocol OP) or Media Access Control (MAC) address infor-
the present invention;                                           mation). Load balancing across the physical links of the MC-
   FIG. 14 illustrates an exemplary fl.ow diagram ofa method     LAG 102 results in a more effective use of bandwidth.
for performing IP multicast snooping in accordance with the         As seen in FIG. 1, the edge node 104 is connected over ao
present invention; and                                           access network 122 to an enterprise network device 110 such
   FIG. 15 illustrates another exemplary flow diagram of a 60 as a bri~ge, switch, routt!r, etc., that is operating in a             LAN,
method for performing IP multicast snooping in accordance        and/or 1t may also be connected to a home network device
with the present invention.                                      112, such as a DSL modem, set-top box, optical line terminal,
                                                                 etc. The .edge node ~~4 is a swi1ch or server and may func-
    DETAlLED DESCRIP110N OF THE INVENTION                        tionally mclude a digital subscriber line access multiplexer
                                                              65 (DSf.;AM), ca.hie modem te~ation system (CMTS), opti-
   FIG. 1 illustrates an embodiment ofa resilient network 100    cal line tenninal (OLT), .etc. Ill an embodiment but may
with multi-chassis link aggregation that provides an active/     include other types of devices as well.



                          Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                              WSOU-ARISTA0000594
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 21 of 33



                                                     US 8,472,447 B2
                              s                                                                         6
   In an embodiment, the Aggregation Switches 106 are                       The MC-VFA architecture is now described in more detail
coupled with a virtual fabric link (VFL) 124. The VFL 124                with respectto FIG. 2. Edge node 104a is connected to Aggre-
provides a connection for exchange of information between                gation Switches 106a and 106b by a first MC-LAGI 102a
the Aggregation Switches regarding traffic forwarding, MAC              while edge node 104b is connected to Aggregation Switches
addressing, multicast flows , address resolution protocol         s     104a and 104b by second MC-LAG2 102b. Each MC-LAG
(ARP) tables, Layer 2 control protocols (e.g. spanning tree,             l 02a and 102b includes a p lurality of physical links divided
Ethernet ring protection, logical link detection protocol),              into at least two subsets, wherein each of the two subsets
routing protocols (e.g. RIP, OSPF, BGP) and the starus oftbe             includes at least one physical link.As seen in FIG. 2, the first
MC-LAG 102a. TbeAggregation Switches 106 operate trans-                 set of MC-LAG 102a physical links are terminated at a first
                                                                  10    Aggregation Switch 106a while the second set of MC-LAG
parently to the edge node l 04 and are treated as a single
                                                                        102a physical links are terminated at a second Aggregation
logical device by the edge node 104. The edge node 104 is
                                                                        Switch 106b. MC-LAGl forms logical dual homed, layer 2
able to actively forward traffic on the MC-LAG 102a while
                                                                        multi-paths. Toe MC-LAG member ports are the external,
the synchronization of MAC address tables and other for-                user ports that are members of the MC-LAG 102. The VFL
warding information between the Aggregation Switches 106          1.5   124 is an aggregate of ports that in an embodiment spao
is driven by L2 packet flows over the VFL along with a                  multiple network interface modules for resiliency and pro-
reduced amount ofcontrol messaging in an embodiment. This               vides for inter-chassis traffic and control/state data transfer.
feature enables dual homing of the edge node 104 to the pair            The multi-chassis system 140 includes the Aggregation
of Aggregation Switches 106 and provides a Layer 2 multi-               Switches 106, the virtual fabric link 124, the MC-LAG 102a,
path intra-structure as well as basic Laye~ 3 access infra- 20          the MC-LAG 102b and their respective MC-LAG member
structure. In addition, in an embodiment, the MC-VFA fea-               ports attached to the downstream edge devices. The Aggre-
ture provides this functionality without requiring Layer 2              gation Switches 106a and 106b are separate physical
redundancy protocols (e.g. Spanning Tree) between the edge              switches with each operable as a stand-alone switch and each
node 104 and Aggregation Switches 106, wb.ile still facilitat-          encased by its own separate physical chassis. Toe Aggrega-
 ing a carrier-grade detection and convergence time to edge       25    tion Switches 106a and 106b may be in the same geographic
uplink failures as weU as aggregation/core switch failures.             area, such as in a central office or data center, or may be
Many recent network designs, especially for data centers, are           separate geographic locations, such as different buildings or
requiring an ever increasing number of layer 2 adjacencies              cities, to provide geo diversity.
between edge node and Aggregation Switches. This trend is                   The edge nodes 104 operating as MC-LAG clients attached
pusb.ing the limits of the spanning tree protocol, such as        30    to the Aggregation Switches can use different methods to
loop-detection function and convergence times. The spanning             assign traffic to the Jinks within their aggregates as long as the
tree convergence time can be ofup to several seconds in many            choice of links remains fixed for a given flow. This ensures
current network topologies. The multi-chassis architecture in           that traffic is delivered in-sequence between any pair of com-
an embodiment provides a dual-homed, layer 2 multi-path                 municating end stations. In an embodiment, rhe same number
connection between the edge node 104 and Aggregation              35    of uplink ports from the edge devices to each one of the
Switches 106 preferably without needing to run the spanning             MC-LAG Aggregation Switches should preferably be con.fig-
tree protocol operation for loop prevention, while still being          ured. In other words, if two uplinks are configured between
flexible enough to allow the spanning tree protocol operation           the edge switch and one of the MC-LAG Aggregation
along with the multi-chassis functionality in some of the               Switches, then tv,.-o uplinks between the edge switch and the
portions of the network topology in an embodiment (e.g.           40    other multi-chassis switch should also be configured.
between the Aggregation Switches overthe virtual fabric link            Although not mandatory, this arrangement provides a more
as well as over the links connecting these devices to upstream/         homogeneous traffic distribution for flows between the multi-
core switches).                                                         chassis switches and the edge device.
   Toe feature in some embodiments also facilitates fast fail-              The Vutual fabric link (VFL) 124 between the Aggregation
over detection and convergence limes for access uplink fail-      45    Switches 106 is now described in more detail with respect to
ures, virtual fabric link failures and node failures. Another           FIG. 3. The Aggregation Switches 106 in one embodiment
advantage of the MC-VFA architecture in an embodiment is                each include at least one CMM module 150a (primary) and
the active/active forwarding mode of the edge node 104                  preferably a second CMM module 150b (back-up) as well as
whereby both sets of operational MC-LAG uplinks are pro-                a plurality of Network Interface modules (NIM) 152, such as
cessing traffic to increase efficiency of the use of bandwidth    so    line cards or port modules. The VFL 124 is an aggregate of
of the MC-LAG links.                                                    VFL member ports connected to one or more NlMs 152, in
   As seen in FIG. 1, in an embodiment, the Aggregation                 the first and second Aggregation Switches 106. For example,
Switches 106 are also connected to a metro or core network              VFL 124 includes a first subset A of physical Jinks between
120 that includes one or more network nodes 116, such as                NIM 152a of Aggregation Switcb 106a and NIM 152b of
network switches and/or routers, using the MC-LAG func-           ss    Aggregation Switch l 06b, and a second subset B of physical
tionality (as part of the MC-VFA architecture) as described             )jnks between NlMs 152n of Aggregation Switch 106a and
herein. For example, aggregate switch 106b is connected to              106b. In an embodiment, the VFL links are connected
network nodes 116b and 116c over MC-LAG 102b wherein                    between Switching ASICs 210 residing in the NlMs 152 of
the network nodes 116b and 116c exchange state information              the Aggregation Switches 106. Toe NIMs 152 each also
over a VFL as well. Toe MC-LAG 102b architecture provides         60    include a Queuing ASIC 212, described further below. A
a dual -homed, layer 2 roultiJ-path connection between the              switching fabric integrated circuit (IC) 214 provides an inter-
aggregation switch 106b and network nodes 116b and 116c.                connection between the various NIMs 152 in the Aggregation
In an embodiment, network nodes 116 can also be connected               Switch 106.
using MC-LAG functionality, as seen with MC-LAG 102c                        A unique chassis identifier is assigned to each Aggregation
and VFL 124. Toe Aggregation Switches 106 may also be             65    Switch 106 in the multi-chassis system. Toe Chassis ID for
connected to the network nodes 116 using a standard LAG                 eachAggregatioi: Sw!tch 106 is unique and global, e.g. each
such as LAG 118, or other trunks or links.                    '         Aggregation Switch 1s aware of the chassis JD of its peer



                          Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                              WSOU-ARISTA0000595
           Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 22 of 33




                                                          US 8,472,447 B2
                                   7                                                                        8
    Aggregation Switch. Unique hardware device identifiers                    processor interface (PI) 244 for transmission to a processing
    (MIDs) for various components, such as IC, NIM, CM:M:, in                 modu le 266 of the NIM 152 external or internal to the Switch-
    each Aggregation Switch are also generated alJowing for                   ing ASIC 210.
    management of local and remote objects. lu an embodiment,                    When a packet is to be transmitted to another NIM 152 on
    the hardware device identifiers for the SwitchingASICs 210          5     the local or remote Aggregation Switch, in an embodiment,
    have global significance within the multi-chassis system                  the Switching ASIC 210 transfers the packet to a pre-pended
    while MIDs for other components, such as Queuing ASICs                    packet header interface (PP.Ell) that adds or otherwise modi-
    212, may have only local significance. For example, the hard-             fies tbe packet header to include hardware device information
    ware device identifiers' assigned to the SwitchingASICs 210               (HDI). The HDI includes identifiers of hardware devices
                                                                        10
    are known by bothAggregation Switches 106 while hardware                  associated with the source and/or the destination of the
    device identifiers for other devices are restricted to a local            packet. Io an embodiment, the pre-pended header may
    Aggregation Switch and have 110 significance to the remote                include other illfonnation such as packet priority and load
    Aggregation Switch.                                                       balance identifiers. To obtain destination HD! illformatioo,
       In an embodiment, the Switching ASICs 210 are assigned           15
                                                                              the PPHJ performs a look-up process to MAC/HDI forward-
    a global unique hardware device identifier (MID) in a range               ing table 250. The MAC/HD! forwarding table 250 stored in
    assigned to its Aggregation Switch, such as:                              the address table memory 248 includes a list of MAC address
       Aggregation Switch 106a: Chassis ID=l and MID values                   entries, such as MAC address for external devices, nodes,
    0-31                                                                      modules, software or hardware connected to the Aggregation
       Aggregation Switch 106b: Chassis ID=2 and MID values             20    Switch 106. The MAC address entries include associated
    32-63                                                                     hardware device illformation used in bridging or routing a
       Exemplary MIDs assigned to Switching ASICs 210 are                     packet to reach a device with the associated MAC address.
    shown in FIG. 3. By knowing the assigned range, a module is               The destination hardware device illformation includes, for
    able to determine the locatio.n of a switching ASIC from its              example, the port identifier and MID of a Switching ASIC
    MID as in Aggregation Switch 106a or Aggregation Switch             2:S   210 (e.g. MID=24, port ID=5 or MID=54, device port= 12), of
    106b. lu an embodiment, the SwitchingASICs 210 operate in                 either the local or peer Aggregation Switch, associated with
    a pre-pended header mode to exchange data and control pack-               the destination MAC address. In another embodiment, the
    ets between the Aggregation Switches 106.                                 destination hardware device information may include the glo-
       FIG. 4 illustrates a schematic block ctiagram ofan embodi-             bal port value (GPV) of the external port interface associated
    ment of a network interface module (NIM) 152 in more detail.        30    with the destination MAC address. The MAC/HD! forward-
    The Switching ASIC 210 includes a plurality of external port              ing table 250 may include one or more tables, such as source
    interfaces 240 that are connected to external nodes, such as              trunk map, trunk billllap table, trunk group tables, VLAN
    edge nodes 104a and 104b. One or more of the external port                mapping table, etc. In an embodiment, the MAC/HDI for-
    interfaces 240 may include member ports for a MC-LAG                      warding table 250 or parts thereof may be located in the
    physical link, LAG or other trunk group, fixed link, etc. The       35    Queuing ASIC of the NIM 152 as well.
    external ports 240 may have the same physical interface type,                Io an embodiment, when the Switching ASIC 210 includes
    such as copper ports (CAT-5E/CAT-6), multi-mode fiber ports               an active VFL member port 252 with a link to the remote
    (SX) or single-mode fiber ports (LX). lu another embodi-                  Aggregation Switch, the MAC/HDI forwarding table 250
    ment, the extemal ports 240 may have one or more different                may include additional HD! illformatioo, such as a table to
    physical interface types.                                           40    associate gport values into Switching ASIC MID values and
       The external ports 240 are assigned external port interface            device port values and/or a table with logical aggregate group
    identifiers (Port ID), e.g., device port values, such as gport            identifiers mapping to external port interfaces.
    and dport values, associated with the Switching ASICs 210.                   In an embodiment, the pre-pended header includes hard-
    In an embodiment, MlDs of the Switching AS!Cs 210 and                     ware device information HDI associated with the source port,
    external port interface identifiers for external ports 240 on the   45    such as an external or internal port interface, including hard-
    SwitchingASICs 210 are used to uniquely identify a physical               ware device identifier MID of the Switching ASIC and device
    external port iuterface 240 ofa Switching ASIC 210 on either              port identifier of the source port.
    the local or remote Aggregation Switch in the multi-chassis                  In another embodiment, the pre-pended header includes
    system. lu another embodiment, a Port Manger that includes                HDJ associated with a Switching ASIC 210 connected to the
    a conversion module or other entity may convert the MIDs of         so    VFL port 124 (such as MID=O o r MID=31 for Aggregation
    the Switching ASICs 210 and external port identifiers into a              Switch 106a in FIG. 3). The Switching ASIC 210 connected
    single integer value, to generate a global port value (GPV),              to the VFL port will then translate or convert the HDI in the
    e.g. MID 4; device port identifier (dport) 5 converts to GPV              pre-pended header before transmitting the packet over the
    20. lu either example, unique external port identifiers for the           VFL.
    external ports of NIMs 152 in both the local and remote             55       lu an embodiment, the PPEil 246 also appends source
    Aggregation Switches are generated. Unique port identifiers               hardware device illformatioo associated with the source port,
    may also be assigned to internal ports of a Switching ASlC                e.g. the external port interface 240 that first received the
    210, such as an internal port from the Switching ASIC 210 to              packet. The source ~ard_ware device illformation may include
    a processing module on the NIM 152. These internal ports are              the MID of the Swaching ASIC 210 and the port identifier
    also uniquely identified by the port identifier and the MID of      60    (e.g., device port) and/or glo bal port value (GPV) of the
    the Switching ASIC.                                                       external port mterface 240. Additional information such as
       The Switching ASIC 210 further includes a packet man-                  destination hardware device identifier or MID, a d~tination
    agement unit (PMU) 242 that determines a destination                      device port, VL~ ID, packet type (multicast, unicast, broad-
    address of incoming packets. The packets may be switcb.ed to              cast), packet pnonty and load balance identifier is also added
    another external port interface 240 of the Switching ASlC           6S    to the pre-pended header in an embodiment. Io an embodi-
    210, to the Queuing ASIC 212 for transmission to another                  ment, the destination HDI is retrieved from the address tables
    NIM 152 on the local or remote aggregate switch, or to the                248, such as MAC/HDI forwarding 1able 250.




l                              Copy provided by USPTO from the PIRS Iroage Database on 04-28-202 l


                                                                                                                  WSOU-ARISTA0000596
        Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 23 of 33




                                                      US 8,472,447 B2
                               9                                                                        10
    Toe packet with the pre-pended header is then transmitted            header that adds information to the original packet header
 to the Queuing ASIC 212 for routing over the Fabric IC 214 .            (such as a layer 2, Ethernet packet header type). Toe Switch-
 Toe Queuing ASIC 212 includes a packet buffer 260, a queue              ing ASIC 210n also includes source hardware device infor-
 management 262 for providing traffic and buffer manage-                 mation (HDI) for one or more devices associated with the
 ment and a global HDl address table 264. Toe global HDI            s    originating external port interface, e.g. port 10=2. The source
 address table 264 maps the destination HDI to the appropriate           HOT may include one or more hardware devke identifiers,
 queues in Queuing ASICs 212 in one or more of the other                 such as MID of the originating Switching ASIC 210, source
 NlMs 152. For example, the mapping provides information                 port identifier (e.g. device port), global port value, MID for
 for switching the packet into an appropriate egress queue for           source NIM 152, Chassis ID, etc.
 one or more of the external port interfaces in other Queuing/     10
                                                                           The packet with pre-pended header is transmitted to the
 SwitchingASICs in the Aggregation Switch106 based on the
                                                                        Queuing ASIC 212n which then determines a NIM 152 on the
 hardware device information in tbe pre-pended header. lo
 another example, when the destination HDI indicates a des-             local Aggregation Switch to transmit the packet based on the
 tination on the remote Aggregation Switch (i.e. the destina-           destination HDI. When the destination HDI indicates a local
 tion device identifier belongs to a remote/peer switch range),    15   external port interface on the Aggregation Switch 106a (e.g.
 the Queuing ASIC 212 switches the packet to an appropriate              based on the destination MID contained in the pre-pended
 egress queue for one or more of the VFL port interfaces in the         header), the Queuing ASIC 212n places the packet in an
 local Aggregation Switch 106 for transmission to the remote            egress queue for transmission to the corresponding NIM 152
Aggregation Switch over the VFL 124, e.g. the global HDI                of the local external port interface. In another example illus-
address table 264 indicates that the associated hardware           20   trated in FIG. 5, the Queuing ASIC 212n determines that the
device is located on the remote Aggregation Switch. In this             destination HDI indicates a destination hardware device on
scenario, the determination of the egress queue correspond-             the remote Aggregation Switch, e.g. the HDI indicates
ing to a particular VFL port interface is made based on the             Switching ASIC with MID=45 on the remote Aggregation
load balance identifier present in the pre-pended header and            Switch. To reach the remote Aggregation Switch, the packet
 inserted previously by the switching ASIC 210.                    2s   needs to be transmitted over the VFL 124. So, the Queuing
    Though the switching ASIC 210 and Queuing ASIC 212                  ASIC 212n transmits the packet with pre-pended header from
are illustrated as separate integrated circuits or modules, one         a queue over the Fabric IC 214 to NlM 152a connected to the
or more functions or components of the ASlCs may be                     VFL 124. The selection of a VFL member port is made based
included on the other ASIC or combined into an alternate                on the load balance identifier parameters carried on the pre-
ASIC or otherwise be implemented in one or more integrated         30   pended header. The Queuing ASIC 212a on NIM 152a
circuits.                                                               receives the packet with pre-pended header and queues the
    FIG. 5 illustrates a schematic block diagram of an embodi-          packet for transmission over the VFL 124 . The Switching
ment of a packet flow through Aggregation Switch 106a to                ASIC 210a then transmits the packet with pre-pended header
VFL 124. In this example, a device 300 with source MAC                  including the source ltildlor destination HDI to the remote
address, sucli as enterprise device 110 or home network            35   Aggregation Switch over the VFL 124.
device 112 transmits a packet, e.g. through edge node 104, to              In an embodiment, the Switching ASIC 210a may alter the
Aggregation Switch 106a with a destination MAC address of               pre-pended header prior to transmission over the VFL 124 .
a device that may be accessed over an external port interface           For example, the Switching ASIC 210a may translate a des -
of the remote Aggregation Switch 106b. Switching ASIC                   tination HDI with local significance (e.g., a gport value or
210n, e.g. with MID=31 in FIG. 5, in NIM 152n receives the         40   local hardware device identifier MID) to an HDI with global
packet on an external port interface 240, e.g. with port ID=2 .         significance. The Switching ASIC 210a then transmits the
The Switching ASIC 210n extracts a destination MAC                      packet with pre-pended header including the source and/or
address and performs an address table look-up to determine              destination HDI to the remote Aggregation Switch over the
hardware device information (HDI) associated with the des-              VFL124 .
tination MAC address from MAC/HDI forwarding table 250.            45      lo an embodiment, when multiple SwitchingASICs 210 of
The destination HDI may include, e.g., device module iden-              anAggregatioo Switch l 06 are connected to the VFL 124, e.g.
tifiers (MIDs) of one or more hardware components in a path             in FIG. 3, Switching ASICs MID=O and M1D= 31, the traffic
to the destination device with the MAC address , such as NIMs           to be transmitted over the VFL 124 may be distributed. For
152, Queuing ASICs 212, Switching ASICS 210, external                   example, a load balance identifier map table in the Global
port identifiers 240, member ports of the VFL 124, of either       so   HDI Address Table 264 of the Queueing ASIC 212 would
the local Aggregation Switch 106a or remote Aggregation                 indicate the fol1owing distribution:
Switch 106b. In an embodiment, the destination HDI may
include the MID of the Switching ASIC 210 and port identi-
fier (e.g., device port) of the external port interface 240 that
                                                                              Destination                         MID's Device
provides access to the destination device. Furthermore, in an      55            MID          Outgoing Port       Location
embodiment, the pre-peoded header includes a packet prior-
ity and a load balance identifier determined based on param-                     [0- 31)      VFL 124             Loe.a.I
                                                                                (3 2-631      VFL 124             Remote
eters retrieved from the original packer (source MAC address,
destination MAC address, source IP address, destination JP
address). lo another example, the HDI would include a global       60      The Queue~g ASICs 2~2 map the packets to the appropri-
port value (GPV) for the external port interface 240 or MID of          ate VFL port mterface usmg the load balance identifiers or
the NIM 152 that provides access to the destination device. In          other load balancing techniques. For example, in an embodi-
another embodiment, when the destination MAC address is                 ment with 8 NIMs 152 on each Aggregation Switch, each
associated with the remot.e A~~tion Switch, the HD! may                 Queuing ASIC 212n has a_se~ of 8 queues configured to each
include the hardware device 1dent1fier MID for the NIM 152a        65   NIM (Modul.e ID, Port) w1thi:1 the local Aggregation Switch.
or Switching ASIC 210 (such as MID=O) connected to the                  In an embodiment, the Quewng ASICs 212 connected to the
VFL 124. Toe destination HDI is added to a pre-pended                   SwitchingASICs 210 with the VFL 124 have a separate set of



                          Copy provided by USPTO from the PrRS [mage Database on 04-28-202 I


                                                                                                              WSOU-ARISTA0000597
        Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 24 of 33




                                                       US 8,472,447 B2
                               11                                                                     12
8 queues related to each VFL member port interface. Each of
those queues is assigned to the FIFOs associated with the
internal VFL ports connecting the multi-chassis switches. lo            Type of        Aggregate
                                                                        Aggregate      Group           HD! List ofVFL
an emborumeot, with multiple Vutual Fabric Link member                  Group          Identifier      Member Ports
ports, the queues are assigned such that the destination ports s
                                                                        LAG            LAG!            (MlD-3 1, Po rt ID- 1)
on the remote chassis are equally rustributed among the                                                (MlD -31, Port ID - 2)
Queuing ASICs 212a and 212n that host the Vutual Fabric                 MC-LAG         MC-LAG!         (MID - 31 , Port ID - 3 )
Link Member Ports.                                                                                     (MID • 3 1, Port ID• 4)
   In an embodiment, the MAC/HD! forwarding tables in the                                              (MID• 45, Port ID • 1)
                                                                                                       (MID • 45, Po rt ID • 2)
NI Ms 152 are populated and then updated in response to layer 10        MC-LAG         MC-LAG 2        (MID • 31, Port ID -5)
2 packets flowing through the system. Since lhe pre-pended                                             (M1D - 45, Port ID - 3)
header includes source MAC address and source HDI infor-
mation, the NIMS 152, e .g. in specific the Switching ASICs           Since the same aggregate group identifiers for logical
210 in an embodiment, are able to populate the MAC/HD! 15 aggregate groups (e.g. LAG1) are known and utilized by both
forwarding table 250 with this information. By operating in a     Aggregation Switches 106, in an embodiment, the multi-
pre-pended header mode to exchange Layer 2 packets with           chassis system assigns a subset of aggregate group identifiers
source MAC addresses and source HDI over the VFL 124, the         to each type of logical group and for each of the Aggregation
Switching ASICs 210 are able to synchronize MAC address           Switches 106. For example, in an embodiment with a maxi-
tables between the Aggregation Switches 106. Though the 20 mum of 128 possible aggregate groups, an assignment of
MAC/HD! forwarding table is described in the Switching            aggregate group identifiers would include:
ASICs 210, theMAC/HDI forwarding table may be included,
alternatively or in adrution to, in the QueuingASICs 212n or
other module of the NIM 152. In another embodiment, the
CMM 150 (primary and secondary) may also include a MAC/ 25 lype of
HDl forwarding table for one or more types of links between       Aggrc- Aggre-
                                                                  gi,re     gation                                         Range
the Aggregation Switches 106.
   FIG. 6 ilJustrates a schematic block ruagram ofan embodi-      Group     Switch Range Con6guratio n              Default      Example
ment of a multi-.;;hassis system that illustrates source MAC
learning. Edge nodes 104 are connected to Aggregation 30 LAG                chassis MINJ,AG_ID-1,0CAL               (0-47)        (0-100)
                                                                            1         MAXJ.AG_ lD_ LOCAL
Switches 106a and 106b over logical aggregate group LAGl          LAG       chassis MIN_ LAG_ID_REMOTE             (48-95)     (10 1-120)
282, multi-chassis logical aggregate group MC-LAGl 102a,                    2         MAX_LAG_ID_.REMOTE
multi-chassis logical aggregate group MC-LAG2 102b and            MC-       Both      MIN_MC-LAG_ID                [96- 127) (121 -127)
                                                                  LAG       ch.a.ssis MAX_MC-1..AGJD
fixed port link 280. In an embodiment, each Aggregation
Switch communicates to the other Aggregation Switch con- 35
figuration information for logical aggregate groups, such as          The Aggregation Switches 106 assign aggregate group
LAGl and other types of trunk groups, and hardware device         identifiers based on the assigned ranges and type ofaggregate
information associated thereto. In an embodiment, the hard-       group. As such, packet forwarding in the Aggregation
ware device information includes physical ports associated        Switches is performed by accessing the MAC/HDI forward-
with the logical aggregate groups, e.g. hardware device or 4-0 ing tables and using the mapping between the logical aggre-
module identifiers (MID) of Switching ASICS and external          gate groups and hardware device information. Typically,
port identifiers for Jinks associated with the logical aggregate  aggregate identifier information is not transferred in the pre-
groups (device port values or gport va lues) .                    pended headers.
   For example, in an embodiment, Aggregation Switch A                In an embodiment, to facilitate load balancing over a LAG
notifies Aggregation Switch B that the logical aggregate 45 or MC-LAG, when an Aggregation Switch 106 receives a
group with aggregate group identifier LAG! is associated          packet over the VFL 124 with destination HDI information,
with a Switching ASIC having a hardware device module             such as (MID, Port ID), the Aggregation Switch 106 deter-
identifier MID=3 I and external port interface with identifier    mines whether the destination HDI is included in a logical
device port=l , 2. Aggregation Switch B notifies Aggregation      aggregate group by searching for the port identified in the
Switch A that the logical aggregate group with aggregate 50 source HD! (destination MID, destination Port identifier) in
group identifier MC-LAGl is associated with a Switching           one or more ofits internal lrUnk tables that contain a list of all
ASIC having hardware device module identifier MID=45 and          ports that are active members of each LAG or MC-LAG
external port interface identifier device port=! , 2. Other hard- aggregate group. When a destination port is found in an
ware device infonnation, such as identifiers ofNIMs, Queu-        associated LAG or MC-LAG, the Aggregation Switch 106
ing ASICs, etc. associated with the logical aggregate groups 55 may perform load balancing techniques by assigning the
may be exchanged alternatively or in addition to the Switch-      packet to one or more different extemal port interfaces of the
ing ASIC's MIDs and device port values. The Aggregation           associated LAG. For example, when Switching ASIC 210
Switches 106 also provide notificatious of updates to the         connected to the VFL in the remote Aggregation Switch 106b
configuration information of the logical aggregate groups for     receives a packet with destination HDI ofMID=45, port 2, the
both ordinary aggregates and multi-chassis aggregate groups. 60 switching ASIC 210 determines from its MAC/HDI table
The hardware device information associated with the logical       below, that MID=45, port 2 is part ofMC-LAGl as shown in
aggregate groups and multi-chassis aggregates of eitherof the     the example in FlG. 6._The switching ASIC may then decide
Aggregation Switches is included in one or more of the MAC/       to perform load balancmg and determine through one or more
HDI forwarrung tables in NIMs 152 on both Aggregation             hash algori tbms to transmit the packet over MlD=45, port 1 of
Switches. For example, in an emborument, one or more of the 65 MC-LAGl instea~. In this particular example, the switching
MAC/HDI forwarding tables in both Aggregation Switches            ASIC will then stnp off the pre-pended header prior to trans-
106 includes the following information:                           mitting the packet out of the external port (MID=45, port 1).



                           Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                             WSOU-ARISTA0000598
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 25 of 33




                                                          US 8,472,447 B2
                              13                                                                     14
                                                                      reduces the amount of traffic crossing the VFL 124 . lo addi-
                                                                      tion it reduces MAC movement proble~s in some specific
                      Aggregation Switch A                            scenarios wherein traffic to and from an edge node 104 takes
                                                                      different path:; over the MC-LAG for distinct flows . lo the
          L<\.G ID            HDI
                                                                 5    example of FIG. 6 in an embodiment, one or more of the
          L<\.G l             (MID • 31, Port ID• 1)                  MAC/HDI forwarding tables on the Aggregation Switches
                              (MID • 31, Port ID• 2)                  106 includes the following information.
          MC-LAGl             (MID • 31, Port ID• 3)
                              (MID• 31, Port ID • 4 )
                              (MID • 45, Po rt IO • l )
                              (MID • 45, Po rt ID • 2)           10
          MC-LAG-2            (MID• 31 , Port ID • 5)                                      Aggregation Switch A
                              (MID• 45, Port ID • 3 )
                                                                               MAC           L<I.G                LAGID

                                                                               al            Yes              LAGI
    Referring back to FIG. 6, various embodiments of methods                   bl            Yes              MC-LAG!
and implementations therefore are now described for learning 15                cl            Yes              MC-LAG-2
source MAC addresses and associated hardware device infor-                 d i               No
mation (HDI) in a multi-chassis system. First, in an embodi-
ment, for unknown unicast packets ingressing on a configured
fixed port of one of the Aggregation Switches (e.g. traffic
originating on fixed port 280 with source MAC address=dl), 20
the Source MAC address is populated in MAC/HD I forward-                                Aggregation Sw itch B
ing tables on both Aggregation Switches 106a and 106b as
associated with hardware device information (HDI) of the                   MAC            LAG                 LAGID
originating configured fixed port (such as M1D of Switching                al             Yes                 LAGl
ASIC and source port identifier value or gport value of the 25             bl             Yes                 MC-LAG !
source port, NIM identifier, or other hardware device ID                   c l            Yes                 MC-LAG-2
                                                                           di             No
associated with the source port). As such, in an embodiment,
the source MAC address d1 is stored in one or more MAC/
HD! forwarding tables of both Aggregation Switch A and              In another embowment, MAC address tables displayed in
Aggregation Switch B with the VLAN ID and HDI associated 30 a node or network management application may not include
with the source port, e .g ., MlD=45, Port 1D=4.                 the HDI for the logical aggregation groups . The user dis-
    Next. in an embodiment, unknown unicast traffic ingress-     played MAC address table may only include HD1 for fixed
ing on a logical aggregate group connected to only one of the    ports and thus are similar for both Aggregation Switches 106.
Aggregation Switches 106, such as a trunk group or other type
of LAG (e.g. traffic originating on LAGI with source MAC 35
address=al), the Source MAC address is populated in MAC/
                                                                                        Aggre gation Switch A
HDl forwarding tables on both Aggregation Switches 106a
and 106b as associated with the originating logical aggregate         MAC      L<\.G    LAG ID             HD!
group identifier (e.g., LAGl). As such, in an embodiment, the
                                                                      o.l      Yes      LAG!               NI A
source MAC address al received on LAGl by Aggregation 40              bl       Yes      MC-LAG!            NIA
Switch A is stored in one or more MAC/HDI forwarding                  cl       Yes      MC-LAG- 2          NIA
tables of both the Aggregation Switches 106 with the VL AN            di       No                          (MID • 45 , Port ID• 4 )
ID and logical aggregate group identifier LAGl. lo addition,
as explained herein, the MAC/HDl forwarwng tables of both
Aggregation Switches store the hardware device information 4 5
associated with logical aggregate groups (learned through
distribution of configuration iufonnation by the CMM 150                                Aggregati on Switch B
module or other control plane process). The MACIHDI for-
warding tables thus include ioformatiou that MAC address al           MAC      L<\.G    LAG ID             HD!
is associated with trunk group idemifier LAGl and HDI infor- 50       al       Yes      LAGl               N IA
mation associated with LAGl .                                         bl       Yes      MC-LAG !           N IA
   Further, in an embodiment, for unknown unicast traffic             cl       Yes      MC-LAG-2           N IA
iugressing on a MC-LAG member port (e.g. traffic originat-            di       No                          (MID • 45 , Port ID• 4 )
ing on MC-LAGI or MC-LAG2) of either Aggregation
Switch 106, the Source MAC is populated in MAC/HDI 55               The MAC/HDI forwarding tables are synchronized with
forwarding rabies as associated with the MC-LAG identifier       respect to the LAG ideutifiers associated with the source
and HDI information of the local member ports of the MC-         MAC addresses. In addition, VLAN IDs associated with the
LAG. The HDI information of the member ports of the MC-          MAC addresses may also be configured and synchronized on
LAG will be the same for the MAC/LAG tables on each              both Aggregation Switches. As such, logically, the Aggrega-
Aggregation Switch 106. In other words, both Aggregation 60 tion Switches 106 operate as a single bridge for MAC learn-
Switches are fully aware of the entire list of member ports that ing. Furthermore, MAC learning occurs automatically as traf-
are active participants of an MC-LAG aggregate group             fic flows over the VFL 124 with minimum Layer 2/coutrol
regardless of whether a member port is local or remote.          module, management software intervention and without the
   By associating member ports ofa MC-LAG with a source          need for inter-process communication message-based MAC
MAC address traffic destined to the MAC address through 65 table synchronization.
one of the edge nodes 104 is forwarded preferably via the           FIG. 7 illustrates an embodiment of a method for source
MC-LAG member ports through the shortest path. This path         MAC !earning in a multi-chassis system in more detail. To



                          Copy provided by USPTO from the PlRS Image Database on 04-28-2021


                                                                                                          WSOU-ARISTA0000599
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 26 of 33



                                                    US 8,472,447 B2
                             15                                                                      16
determine a MAC address for device 8 , device A 3 OOa (with              Though a MAC address request is generally broadcast over
MAC address=MACA) transmits a MAC address request, e.g.               every port associated with the VLAN ID, in an embodiment,
an address resolution packet (ARP) used in Ethernet proto-            a loop prevention mechanism prevents broadcast of packets
cols, with the target JP address for device B 300b. For               received by an Aggregation Switch 106 over the Vutual Fab-
example, the MAC address request may include:                    5    cic Link 124 over local MC-LAG member ports. Thus, wb.eo
    Source MAC=MACA                                                   Aggregation Switch 106b receives the MAC address request
    Destination MAC=ff:ff:ff:ff:ff:ff (unknown)                       o·;er VFL 124, it will not broadcast copies of the MAC
    Target IP=IP8                                                     address request over local MC-LAG A member ports L,. 2 and
    VLANID=ID                                                         local M C-LAG B member ports L8 2 . This loop prevention
    Packet Type=8roadcast.                                       10   mechanism prevents broadcast packet flows originating from
    When received by the edge node 104a, it forwards the              Aggregation Switch A from looping to edge Node A and edge
MAC address request over MC-LAG A to the "logical"                    Node B through Aggregation Switch B. The loop prevenlion
Aggregation Switch 106 (composed of two physical switches             process thus provides for operation of the multi-chassis sys-
106a and l 06b). Depending on the load balancing or hashing           tem without need of the spanning tree protocol on the MC-
algorithm, the edge node 104a may transmit the MAC address       15   LAG member ports.
request over either of the subsets of physical links of MC-              The Aggregation Switches 106a and 106b do not generate
LAG A, either LA, or LA 2 . For th.is example, assume that the        a response to the MAC address request because the destina-
MAC address request is transmitted over L.« connected to              tion IP address does not correspond to any of its local IP
Aggregation Switch 106a. In general, in an Ethernet switch, a         interfaces configured on its local VLANs. However, wheu
MAC address request (snch as ARP) is copied and broadcast        20   edge node B receives the MAC address request (over L 81 ) , it
over every port associated with the VLAN ID. In an embodi-            will broadcast the packet to Device 8 which will then
ment, when Aggregation Switch 106a receives the MAC                   respond. As the response packet, which is a unicast packet,
address request, it first appends a pre-pended header to the          traverses the multi-chassis system to Device A, the source
MAC address request with source logical aggregate group               MAC address of Device 8 is learnt by the Aggregation
identifier (e.g., MC-LAG A) and/or source HDI (e.g.,             25   Switches 106 in a similar process. Device A and Device B
MID=12, port ID=I). The Aggregation Switch (e.g. , in spe-            now are able to communicate with IP addressing over the
cific switching ASIC l'v{JD= 12) then broadcasts copies oftbe         Layer 2 multi-path infrastructure provided by the multi-chas-
packet with pre-pended header to each SwitchingASICs with             sis link aggregates. MAC addresses are learned as either
external port interfaces associated with the VLAN ID, such as         associated with a particular port (for the case of fixed ports) or
Switching ASIC MlD=31 in this example. The Switch.ing            30   as associated with an aggregate group identifier (for the case
ASICs on the Aggregation Switch 106a (e.g. MID= l2,                   of LAGs or MC-LAGs). Since the Aggregate Switches 106
l'v{JD=31) receiving the MAC address request with pre-                have non-overlapping ranges of hardware device identifiers,
pended header then learn the source MAC address and the               MIDs, the hardware device identifiers are unique within the
associated aggregate group identifier (either explicitly              multi-chassis system 140. Using the global unique hardware
present in the pre-pended header or by searching for the         35   device identifiers MIDs and external port identifiers, the
source HDI information in its trunk tables, which contain the         MAC addresses can be associated with a fixed ports or aggre-
complete list of MC-LAG A's member ports as described                 gate group identifier.
herein, e.g., MID=l2, Port IDs= l , 2 and MID=45, Port                   FIG. 8 illustrates a schematic block diagram of an embodi-
IDs= ! , 2) and are able to populate their MAC/HDI forward-           ment for maintaining the MAC/HD! forwarding tables in the
ing table with the aggregate group identifier information. For   40   multi-chassis system. The MAC forwarding tables have a
example, Switching ASIC MID=3 J enters into its MAC/HDI               default or configured "aging" time for entries. When a MAC
forwarding table that source MAC address MACA is associ-              address in the MAC/HDI fc-rwarding table has not been
ated with logical aggregate group MC-LAG A and/or with                updated during the aging time, the entry will be deleted or
HDI of source port MID= l2, port ID= ! depending on the               flushed from the table. Iu the multi-chass:s system however,
specific embodiment. Prior to transmitting the MAC address       45   the aging of entries may create a problem with continuous
request from external port interfaces to edge node 8 , Aggre-         flooding when packet flows have different paths for the
gation Switch 106a (e.g. Switching ASIC with MID=31)                  upstream and downstream directions. In order to maintain the
removes the pre-pended header thus retains an Ethernet or IP          MAC forwarding tables synchronized, a multi-chassis system
protocol header.                                                      n=ds to implement a keep-alive mechanism across the entire
    The Aggregation Switch 106a also transmits the broadcast     so   set of switches that are part of the system. Keep-al.i ve packets
packet with pre-pended header over the VFL 124 to Aggre-              are periodic packets (sent at a constant interval equal to the
gation Switch 106b. The Aggregation Switch 106b also learns           aging timeout parameter). These packets carry a reserved
the source MAC address and associated aggregate group                 multicast destination MAC address to allow the packets to be
identifier and/or source HDI from the broadcast packet with           flooded to all Switching ASIC devic~ 210 within all NJMs
pre-pended header. As described above, MAC acidresses            ss   152 in the multi-chassis system. The source MAC address of
originating on MC-LAG local member ports in one Aggrega-              the packets is equal to the MAC address of each entry learned
tion Switch and transmitted over the VFL are associated in the        within the MAC forwarding table. As a result oftb.is mecha-
peer Aggregation Switch with the same MC-LAG because                  nism, a given MAC address will not age and be deleted or
both switches are fully aware of the entire list of MC-LAG            flushed unless it is no longer used in any of the Aggregate
member ports. As such, when Aggregation Switch 106b              60   Switches within the multi-chassis system.
receives the packet with pre-pended header, it stores the MC-            To avoid eternal MAC addresses (e.g., an address that will
LAG A's aggregate group identifier as associated with the             not age so as to be flushed or deleted), a MAC entry is
source MAC address MACA . For example, Switching ASIC                 assigned an "owner" or responsible module within the multi-
with l'v{JD=45 (and/or Switching ASIC with MID=63) enters             chassis system. The owner of a MAC entry is generally a
into its MAC/HDI forwarding table that source MAC address        65   particular NIM 152. The MAC ownership is determined in
MACA is associated with logical aggregate group MC-LAG                different ways. For example, the MAC ownership may
A.                                                                    depend on the type of port on which it was first learned as



                          Copy provided by USPTO from the PIRS Image Database on 04-28-202 l


                                                                                                            WSOU-ARISTA0000600
        Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 27 of 33




                                                         US 8,472,447 B2
                                17                                                                        18
follows. For MAC addresses associated with fixed ports, the                    FIG. 9 illustrates a schematic block diagram ofan embodi-
Switching ASIC device 210 that contains the external port                   ment of a pre-pended header of a packet in the multi-chassis
where the MAC address traffic was received is the owner of                  system. The pre-pended header 300 includes fields for source
the MAC entry and controls the aging of the MAC address.                    HDI 302, destination HDI 304, VLAN ID 306, packet type
Other Switching ASICs 210 learn this MAC address upon                  s    308, source MAC address 310 and destination MAC address
reception of a packet with a pre-pended header. Toe N1Ms                    312. In an embodiment, the pre-pended header may also
1 52 that host such Switching ASIC devices 210 will oot                     include load balance identifier 314 and packet priority 316.
become owners of the MAC entry. A device becomes the                        Toe destination HDI 304 includes, for example, the port
owner of a MAC entry related to a fixed port only when it                   identifier and MID of a Switching ASIC (e.g. MID=24, port
learned that address on from an external port interface.               10   ID=5 or MID=54, device port= 12), of either the local or peer
   For MAC addresses learned on aggregate ports (i.e. LAG                   Aggregation Switch, associated with the destination MAC
or MC-LAG), the owner of a MAC address is determined by                     address. In another embodiment, the destination hardware
a similar mechanism as described for the fixed ports. The                   device information may include the global port value (GPV)
difference here is that the Switching ASICs 210 typically                   of the external port interface associated the destination MAC
provide an additional feature caJJed remote or local bit. This         1~   address. The destination hardware device information may
bit is only set when an entry is created and it never changes its           also include MID of the Switching ASIC connected to the
value during the lifetime of a MAC entry. The local bit is set              VFL, NIMs, Queuing AS!Cs, etc. The source HD! 302 may
(i.e. local=! or remote=O) only when: a) Toe entry does not                 include the MID of the Switching ASIC and the port identifier
already exist; b) A packet is received on a front panel port, e.g.          (e.g., device port) and/or global port value (GPV) of the
there is no pre-pended header present. As a result of this             20   external port interface. Toe load balance identifier 314 is used
approach, there will always be a single Switching ASIC                      to help the Queueing ASIC to decide which VFL member port
device 210 in the system whose local bit is set. That NIM 152               to be used as a transit/gateway port to reach the peer Aggre-
hosting that Switching ASIC device 210 becomes the owner                    gate Switch. Toe pocket priority 316 is used by the Queueing
of this MAC address and hence responsible for the generation                ASIC to determine the specific priority queue.
of keep-alive packets.                                                 25      FIG. 10 illustrates a schematic block diagram for handling
   The NIMs 152 coordinate deleting an entry from the MAC/                  multicast traffic. In a general multicast system, one or more
HDI forwarding tables. As shown in FIG. 8, a logical inter-                 home network devices 112a, 112b and 112c transmit respec-
process communication connection (IPC) 310 is created                       tive membership reports 403a, 403b and 403c to receive
between the CMMs 150a and 150b of the Aggregation                           multicast traffic 404 from any source or a particalar multicast
Switches 106. The same logical connections exist between               30   source 402. Membership reports 403a-403c are packets sent
any pair of N1Ms 152. The IPC 310 may be created over the                   by devices 112a-112c either in response to queries 412a and
VFL 124 or over a LAN connection. When one of the NIMs                      412b from upstream routers (e.g., Network Node 116) that
152 of a local Aggregation Switch 106a receives a flush                     contain the information for requesting a stream or when
message for a MAC address, it may decide to transmit the                    requesting a group/flow or leaving a group/flow. The multi-
flush message to each of the other NIMs 152a-n on the local            35   cast source 402, in tum, transmits the multicast traffic 404 to
and remote Aggregation Switches 106alb. The MAC/HD!                         network nodes 117b, which in tum, may transmit the multi-
tables in the Switching and/or Queuing ASICs in the NIMs                    cast traffic 404 to various network nodes 117a and 117c, and
152a-n then flush the entry for the corresponding MAC                       the multicast traffic 404 is routed through the core network
address. The decision to whether delete the entry locaJly or                120 until reaching a network node 116 coupled to an access
not depends on the entry's ownership and type of port where            40   network 122 having end devices 112a, 112b and 112c that
the MAC entry was learned. Entries learned on fixed ports or                requested tbe multicast traffic. Io the multi-chassis system of
ordinary aggregates (i.e. LAG) are flushed (and the corre-                  the present invention, as can be seen in FIG. 9, the network
sponding event propagated) only if the flush request was                    node 116 routes the multicast traffic toward the Aggregation
received on the NIM 152 that owns the entry. Entries learned                Switches 106a and 106b, which then each forward the mul-
on MC-LAG aggregates are ooly flushed (and the flush event             45   tieast traffic to the home network devices 112a, 112b and
propagated) if there are no active/operational ports that are               112c that requested the multicast traffic 404 via respective
members of the aggregate neither in the local switch nor on                 edge nodes 104a and 104b.
the remote switch.                                                             In order to enable the Aggregation Switches 106a and 106b
   CMM 150a-b and NJMs 152a-n are aware of the entire list                  to properly forward the multicast traffic, each Aggregation
ofMC-LAG member ports and their states (active/inactive) in            50   Switch 106a and 106b is configured to perform IP multicast
the multi-chassis system. When the flush message includes a                 snooping. For example, each Aggregation Switch 106a and
local port identifier (e.g., gport values) that is valid only on the        106b can "listen" to Internet Group Management Protocol
local Aggregation Switch, the NIM 152 that owns that MAC                    (IGMP) network traffic and Multicast Listener Discovery
address being deleted converts the local port identifier to a               (MLD) traffic between edge nodes 104a and 104b and net-
global port identifier (e.g. MID or modid and device port              55   work nodes 116 to track various IP multicast snooping infor-
values) and then transmits the flush message over the IPC to                mation, such as multicast queries (e.g., queries 412a and
the other N1Ms 152a-n of the local and remote Aggregation                   412b), membership reports (e.g., membersh.ip reports 403a-
Switches 106alb. Toe flushing requests may be triggered by                  403c), neighboring multicast routers (e.g., network node 116)
distinct events such a port interface status notifications (e.g.            and multicast flows (e.g., mu lticast traffic 404). However,
port down) or via explicit management request. For example,            60   with the introduction of the MC-LAG feature in the active-
when CMM 150a receives a 'no mac-learning dynamic' man-                     active paradigm of the Aggregation Switches 106a and 106b,
agement message or a static MAC address is deleted upon                     where one or more edge nodes are connected to both Aggre-
user request, and the flush allowance requirements describer                gation Switches in an active environment (e.g., Edge Node
earlier are met, then the CMM 150a transmits a flush message                104b is coupled to Aggregation Switches 106a and 106b via
with the MAC address to NIMs 150a-n of Aggregation                     65   MC-LAG 102a), in accordance with embodiments of the
Switch 106a and to CMM 150b of the remote Aggregation                       preseot_~vention, vario~s modifications may need to be made
Switch 106b.                                                                to traditlooal IP multicast snooping. In particular, each



                            Copy provided by USPTO from the PIRS [mage Database on 04-28-202 l


                                                                                                                 WSOU-ARISTA0000601
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 28 of 33




                                                        US 8,472,447 B2
                               19                                                                      20
 Aggregate Switch 106a and 106b can be configured to share                404 as IP multicast snooping information 406 within database
 their discovered JP multicast snooping information with the              405a. As part of the IP multicast snooping information 406,
 other Aggregate Switch 106a and 106b via the VFL 124, so                 the CMM-P may also create a flow record for the IP i:qulticast
 that each switch bas knowledge of which links to forward                 traffic 404 and store the flow record, along with hardware
 muJticast traffic on and to prevent unnecessary routing of s             device information for the IP multicast traffic 404 (e.g., the
 multicast traffic over the VFL 124. For example, muJticast               port ID ofthe extemaJ port 240a that received the IP multicast
 traffic 404 received at Aggregate Switch 106a from Network               traffic 404 as the source port) in the database 405a. The
 Node 116 can be sent over MC-LAG 102a towards Edge                       CMM-P further uses the hardware device information to
 Node 104b without forwarding the multicast traffic 404 over              compute a forwarding vector 407a for the IP multicast traffic
 the VFL 124 towards Aggregate Switch 106b.                         10
                                                                          404 . The forwarding vector 407a represents the internal
     FIG. 11 iJJustrates in more detail the sharing of IP muJticast
                                                                          switching of the IP multicast traffic 404 from the source port
 snooping information between the Aggregation Switches
                                                                          (external port 240a) to one or more VLAN ports for forward-
 106a and 106b. Toe Aggregation Switches 106a and 106b
each include at least one respective CMM 150 (CMM-P and                   ing of the IP multicast traffic 404 to the home network devices
CMM-S) as well as a pluraJity of Network Interface modules 15             112 that requested the IP multicast traffic.
 (NIM) 152, such as line cards or port moduJes, which are all                In addition, CMM-P 150 also shares the derived IP multi-
 interconnected via a respective switching fabric IC 214. In the          cast snooping information (i.e ., the flow information) 406
example shown in FIG. 11, Aggregation Switch 106a                         with CMM-S on Aggregation Switch 106b via NIM 152bl
 includes NIMs 152a, 152b and 152c, while Aggregation                    port 240b, VFL 124 and NIM 152e/port 240e. CMM-S 150
Switch 106b includes NIMs 152d, 152e and 152f. Each NIM 20                also updates the IP multicast snooping information 406 stored
152a:f includes at least one physical port 240a:f. each                   in database 405b with the received flow information, creates
assigned a respective port interface identifier (Port ID), e.g.,         a flow record for the flow information and stores the flow
device port vaJues, such as gport and dport vaJues. On Aggre-            record and the port ID of the VFL (i.e., port 240e) as the
gation Switch 106a, port 240a is shown coupled to network                source port for the flow information in the database 405b. As
node 116, port 240b is shown coupled to Aggregation Switch is            on Aggregation Switch 106a, CMM-S further uses the source
106b via VFL 124 and port 240c is shown coupled to a home                port (port ID ofVFL port 240e) for the IP multicast traffic to
network device 112a (via an Edge Node not shown). On                     compute a respective forwarding vector 407 b for the IP mul-
Aggregation Switch 106b, port 240e is shown coupled to port              ticast traffic 404.
240b on Aggregation Switch 106a via VFL 125 and port 240f                    As another example, a query 413 received on port 240a
is shown coupled to another home network device 112b (via 30
                                                                         from network node 116 is reported to CMM-P 150, which
an Edge Node, not shown).
                                                                         stores query information derived from the query 413 as IP
    Each of the CMMs 150 (CMM-P and CMM-S) runs a
                                                                         multicast snooping information 406 wi:hin database 405a. As
respective IPMS (IP Multicast Snooping) process and stores
respective IP multicast snooping information 406 within a                part of the IP multicast snooping information 406, the
respective database 405a and 405b. In an <:!mbodiment, the 35            CMM-P may also create a query record for the query 413 and
JPMS (IP Multicast Snooping) processes on the CMMs 150                   store the query record, along with hardware device informa-
of each Aggregation Switch 106a and 106b are synchronized                tion for the query 413 (e.g., the port ID of the extemaJ port
via the VFL 124. For example, the IP multicast snooping                  240a that received the query 413 as the source port) in the
information 406 can be transferred between the Aggregation               database 405a . Toe CMM-P further uses the bard.ware device
Switches 106a and 106b using proprietary messages via the 40             information to compute a forwarding vector 407a for the
inter-chassis IPC (shown in FIG. 8). Thus, the IPMS process              query 413. Toe forwarding vector 407a represents the inter-
on each CMM 150 processes packets from either from the                   naJ switching of the query 413 from the source port (external
Virtual Fabric Link 124 or the extemal ports (e.g. , ports 240a,         port 240a) to one or more VLAN ports for forwarding the
240c and 2400 as normaJ multicast packets and updates their              query 413 to home network devices 112 that may desire
respective tables accordingly. For example, the packets to be 45         multicast traffic.
transferred to the peer chassis may include packets that trn-                In addition, CMM-P 150 aJso shares the derived IP multi -
ditionally are trapped to the CPU within the CMM 150 for                 cast snooping information (i.e., the query information) 406
IPMS to process (e.g. multicast membership reports , multi-              with CMM:-s on Aggregation Switch 106b via N1M 152b/
cast queries, multicast sources, multicast flows and routing             port 240b, VFL 124 and NIM 152e/port 240e. CMM-S 150
protocol hellos).                                                   50   also updates the JP multicast snooping information 406 stored
    In an embodiment, the scope of the downstream IP multi -             in databa~e 405b with the received query in.formation, creates
cast snooping information to be synchronized relates to all
                                                                         a query record for the query information and stores the query
protocol state (1P multicast snooping information 406) con-
                                                                         record and the port ID of the VFL (i.e., port 240e) as the
structed with data ingressing either Aggregation Switch 106a
                                                                         source port for the query information in the database 405b. As
or 106b via an MCLAG aggregate port only. In this embodi- 55
ment, synchronization of state derived from packets . that               on Aggregation Switch 106a, CMM-S further uses the source
entered the system via fixed ports or ordinary aggregate ports           port (port ID ofVFL port 240e) for the query to compute a
does not occur.                                                          respective forwarding vector 407b for the query 413 .
    In another embodiment, all downstream IP multicast                      As yet another example, a multicast membership report
snooping information is synchronized regardless of the type 6Cl          403a received from home network device 112a at port 240c is
of port on which the information ingressed. In this embodi-              processed by CMM-P 150 to derive IP multicast snooping
ment, synchronization of state derived from packets that                 information 406 that is then stored in database 405a . As part
entered the system via fixed ports, ordinary aggregate ports             of the IP multicast snooping information 406 the CMM-P
and MCLAG ports occurs.                                                  may also create a membership record for th~ membership
   For example, IP multicast traffic 404 received on port 240a 65        report 403a and store the membership record along with
from network node 116 is reported to CMM:-P 150, which                   hardware device ~ormation (e.g., the port ID of the external
stores flow information derived from the IP muJticast traffic            port 240c that received the report 403a) in the database 405a .



                           Copy provided by USPTO from the PIRS lmage Database on 04-28-2021


                                                                                                             WSOU-ARISTA0000602
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 29 of 33




                                                      US 8,472,447 B2
                              21                                                                      22
The CMM-P may further use the hardware device informa-                   406. 1n another embodiment, if the report 403b was received
tion to compute a forwarding vector 407 a for the IP multicast           over a fixed or ordinary aggregate port, CMM-S 150 may
data stream requested by the home network device 112a in the            share the IP multicast snooping information 406 with
report 403a.                                                             CMlVI-P 150 on Aggregate Switch 106a. lfthe information is
   In au embodiment, if the report 403a was received over an       s    shared, CMM-P will "learn" this information 406 as ifit were
MC-LAG aggregate port, CMM-P 150 shares the IP multicast                 received on a VFL port (e.g., port 240b) ofAggregate Switch
snooping information 406 with CMM-S 150 on the remote                   106a.
Aggregate Switch 106b via VFL 124 a.od ports 240b and                       In addition to the Layer 2 switching of IP muJticast traffic,
240e. CMM-S will "learn" this information 406 as if it were              the multi-chassis system must also support Layer 3 IP inter-
received on a local MC-LAG port ofAggregate Switch 106b.           10   faces 410a and 410b on VLAN's attached to the MCLAG
For example, assuming device 112a is connected to Aggre-                aggregate ports to enable Protocol Independent Multicast
gate Switches 106a aud 106b via au Edge Node (not shown)                (PIM) processes running on the CMMs 150 to provide mul-
having au MCLAG connection to the Aggregate Switches                     ticast routing services via the MCLAG aggregates. As shown
106a and 106b at ports 240c of Aggregate Switch 106a and                in FIG. 11, both multi-chassis Aggregate Switches 106a and
port 240d of Aggregate Switch 106b, although the report            15   106b have separate IP interfaces 410a and 410b, each for
403a is sent over the link coupled to port 240c, CMM-S 150              separately connecting to the upstream routers. Although only
will "'learn" aboutthereport403a as ifit were received on port          on.e IP interface 410a and 410b is shown per switch 106a and
240d. To facilitate this learning, CMM-S will receive the port          106b, it shouJd be understood that multiple IP interfaces for
ID of the source port (e.g., port 240c) that received the report        each switch can be configured for each VLAN (correspond-
403a with the IP multicast snooping information 406.               20    ing to a distinct subnet) of the switch 106a/106b. For
CMM-S will then determine whether the source port (port                 example, each NlM 152a:fcan include a separate IP interface
240c) is an MCLAG port. If so, CMM-S will determine the                 for managing the VLAN associated with that NIM 152a:f. As
local port (e.g., port 240d) of the MCLAG on Aggregate                  an example, IP Interfaces 412a and 412b can each be attached
Switch 106b and store the portID of the local port (port 240d)           to the VLAN coupling the Aggregate Switches to Network
as the source port for the IP multicast snooping information       25   Node 116 and can each run PIM independently.
406.                                                                        However, a basic routing principle states that IP addresses
   Thus, CMM-S 150 wili store the membership record, along              must be unique throughout the network. Therefore, in order to
with the port ID of the port 240d for the report 403a in the            support the IP interfaces 410a and 410b on VLAN's attached
database 405a. CMM-S may further use the port ID of port                to MCLAG aggregates, the IP subnet running on a MCLAG
240d to compute a forwarding vector 407b for the IP multi-         30   VLAN can only be singly-attached to any outside Layer 3
cast data stream requested by the home network device 112a              routing infrastrucrure. In other words, there is a single Layer
in the report 403a. Therefore, multicast traffic ingressing at          3 exit point from the MCLAG's IP subnet, and that Layer 3
Aggregation Switch 106b and destined for device 112a can be             exit point is formed of a virtual router which runs across the
forwarded on the local MCLAG port (e.g., port 240d), instead            pair of MCLAG Aggregation Switches 106a and 106b.
of forwarded over to the VFL 124 to Aggregate Switch 106a          35       1n an embodiment, the virtual router includes respective IP
to be sent out port 240c, which reduces the amount of traffic           interfaces 410a and 410b running on each of the Aggregation
on the VFL 124.                                                         Switches 106a and 106b that are configured as a virtual IP
   ln another embodiment, if the report 403a was received               VLAN (VIP-VLAN). When PIM detects that it is running on
over a fixed or ordinary aggregate port, CMM-P 150 may                  a VIP-VLAN, PIM auto-configures the IP interfaces 41 Oa and
share the IP muJticast snooping information 406 with               40   410b as stub networks to prevent the PIM process on the IP
CMM-S 150 on the remote Aggregate Switch 106b. If the                   interfaces 410a and 410b from sending or processing
information is shared, CMM-S will " learn" this information             received Layer 3 muJticast routing contro.l packets on the
406 as if it were received on a VFL port (e.g., port 240e) of           MCLAG. However, the PIM routing functionality is enabled
Aggregate Switch 106b. Therefore, multicast traffic ingress-            on IP interfaces 410a and 410b. 1n add.icion, membership
ing at Aggregation Switch 106b and destined for device 112a        45   reports, muJticast data sources and other Layer 2 IP multicast
can be forwarded over to the VFL 124 to Aggregate Switch                snooping information are still learned and processed accord-
106a to be sent out the fixed or ordinary aggregate port 240c.          ingly, as described above.
   Likewise, a muJticast report 403b received from home                     1n addition, one of the Aggregation Switches (e.g., Aggre-
network device 112b at port 240fof Aggregation Switch 106b              gation Switch 106a) is designated as a "primary" Aggregation
is processed by CMM-S 150 to derive IP multicast snooping          so   Switch and the other Aggregation Switch (e.g., Aggregation
information 406 that is then stored in database 405b. As part           Switch 106b) is designated as a "secondary" Aggregation
of the IP multicast snooping information 406, the CMM-S                 Switch. The Primary Aggregation Switch 106a is responsible
may also create a membership record for the report 403b and             for advertising and requesting streams from the upstream
store the membership record, along with hardware device                 routers (e.g., Network Node 116) for the MCLAG on an IP
information (e.g., the port ID of the external port 240/ that      55   interface (e.g., IP Interface 412a) that is running PIM as a
received the report 403b) in the database 405b. The CMM-S               regular network. Since Layer 3 routing processes are only
may further use the hardware device information to compute              running on the Primary Aggregation Switch 106a for the
a forwarding vector 407b for the IP multicast data stream               MCLAG VLANs via IP Interface 412a, the CMM (CMM-P)
requested by the home network device 112b in the report                 150 on the Primary Aggregation Switch 106a is responsible
403b.                                                              60   for providing the IP multicast snooping information 406 to
   In an embodiment, if the report 403b was received over an            the IP interface 412a to enable the IP interface 410a to send/
MC-LAG aggregate port, C~-S 150 shares the IP multicast                 receive the IP routing control packets 411.
snooping information 406 with CMM-P 150 on the remote                       Moreover, for PIM routing, the IPMS process wiJJ only
Aggregate Switch 106b. C_MM-P will "learn" this informa-                notify the PIM router (e.g., IP Interface 410a) for the
tion 406 as if it were received on a locaJ MC-LAG port of          6S   MCLAG VLAN on the Primary Aggregation Switch 106a
Aggregate Switch 106a and store ~e port ID ?fthe local port             about incoming flows and groups. As such, only the Primary
as the source port for the IP mulllcast snoopmg information             Aggregation Switch 106a is responsible for forwarding the



                          Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                             WSOU-ARISTA0000603
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 30 of 33



                                                     US 8,472,447 B2
                             23                                                                      24
multicast traffic on MCLAG VLANs, since only the Primary                receive the multicast traffic 404. Since Edge Node A 104a is
Aggregation Switch will be notified about the flows and                connected to Aggregation Switch 106a via a fixed port (e.g.,
groups.                                                                port I of Switching ASIC M1D=l2), the forwarding vector in
   In addition, the CMM-P 150 on the Primary Aggregation               Aggregation Switch 106a would indicate that the multicast
Switch 106a is also responsible for computing the replication     s     traffic 404 should be forwarded over port I of Switching
vector 408 for a multicast stream and storing the replication          ASIC M1D= l2 . However, Edge Node B 104b is connected to
vector 408 in the database 405a. Tue replication vector 408             bothAggregation Switches 106a and 106b via MCLAG 102.
provides a list ofVLAN !D's for which a packet needs to be              Since Aggregation Switch 106a received the multicast traffic
replicated at a single port (this applies to a scenario where          404 from Network Node 116, the forwarding vector inAggre-
multiple VLAN's are aggregated on a single port). Toe rep-        10   gation Switch 106a would indicate that the multicast traffic
lication vector 408 is also shared with the Secondary Aggre-           404 should be forwarded over one of the local ports ofAggre-
gation Switch 106b via the VFL 124 and maintained within               gation Switch l 06a (e.g., port l ofSwitchingASIC MID=3 l)
the secondary database 405b by CMM-S 150. Mo.r eover, the              connected to the MCLAG 102.
CMM-P is furtherresponsibleforcreatingthe multicast index                  In addition, since Edge Node C 104c is only connected to
409 for a particular received multicast stream (e.g., multicast   15   Aggregation Switch 106b via a fixed port (e.g., port I of
traffic 404) and for sharing the multicast index 409 with the          M1D=63), the forwarding vector inAggregation Switch 106a
CMM-S 150 on the Secondary Aggregation Switch 106b via                 would indicate that the multicast traffic 404 should be for-
the VFL 124 . The multicast index 409 is a unique identifier           warded on the VFL 124 to Aggregation Switch 106b. Upon
assigned to an ingressing multicast flow based on the IP               receiving the multicast traffic via the VFL 124, the CMM
source, the destination addresses and ingress VLAN that           20   (CMM-S) 150 in Aggregation Switch 106b accesses the data-
enables each port to determine whether or not to forward the           base 405b to store/retrieve IP multicast snooping information
multicast flow. Since multicast flows may be passed over the           associated with the multicast traffic 404 and to compute the
VFL 125, the multicast indices are a globally shared resource          forwarding vector for the multicast traffic 404. Toe forward-
between switches 106a and 106b.                                        ing vector inAggregatioo Switch 106b would indicate that the
   The network interface modules 152 and chassis manage-          25   multicast traffic 404 hould be forwarded over port 1 of
ment modules 150 each include one or more processing                   Switching ASIC MID=63 to Edge Node C 104c. However,
devices, such as a microprocessor, micro-controller, digital           since Aggregation Switch 106b received the multicast traffic
signal processor, microcomputer, central processing unit,              404 via the VFL 124 (and not directly from the Network
field progr..unmable gate array, progran:unable logic device,          Node), the forwarding vector would not indicate to forward
state machine, logic circuitry, analog circuitry, digital cir-    30   the multicast traffic over the JocaJ port of the MCLAG con-
cuitry, and/or any device that manipulates signals (analog             nected to Edge Node B 104b (e.g. port I ofMID=45). The
and/or digital) based on hard coding of the circuitry and/or           loop prevention mechanism in the Aggregate Switches 106a
operational instructions. The NIMs 152 and CMMs 150 also               and 106b (as described above) prevents forwarding of packets
indude a memory that is an internal memory or an external              received by an Aggregation Switch 106 over the Vutual Fab-
memory. The memory may be a single memory device or a             35   ric Link 124 over local MC-LAG member ports.
plurality of memory devices. Such a memory device may be                   FIG. 13 illustrates an exemplary state diagram of the
a read-only memory, random access memory, volatile                     Aggregation Switches for multicast traffic in accordance with
memory, non-volatile memory, static memory, dynamic                    the present invention. There are four states shown in FJG. 13,
memory, flash memory, cache memory, and/or any device that             mchas_none 500, mchas_ local 501 , mchas_full 502 and
stores digital information. In addition, the NIMs 152 and         40   mchas_remote 503 . The initiate state is mchas_none 500,
CMMs 150 may implement one or more of their functions via              which corresponds to a state where lP multicast snooping or
a state machine, anaJog circuitry, digital circuitry, and/or           routing is not enabled on either of the Aggregation Switches
logic circuitry, the memory storing tbe corresponding opera-           of the multi-chassis system. At transition 504, the state
tional instructions may be embedded within, or external to,            changes to mchas_Joca.J, which corresponds to a state where
the circuitry comprising the state machine, analog circuitry,     45   IP multicast snooping or routing is enabled for the first time
digitaJ circuitry, and/or logic circuitry. Furthermore, the            on the local Aggregation Switch. Upon completion of the
NIMs 152 and CMMs 150 may execute hard-coded and/or                    transition 504 to mchas_Jocal, the local Aggregation Switch
software and/or operational instmctions stored by the internal         can send an MCHAS_UP .:nessage to the remote Aggregation
memory and/or external memory to perform the steps and/or              Switch and configure all ports on the VFL link to accept
functions described herein and may be implemented in a            so   multicast traffic. At transition SOS, the state changes to
single or in one or more integrated circuits .                         mchas_full 502, in which both the local and remote Aggre-
   FIG. 12 illustrates a schematic block diagram of an                 gation Switches are on-line and have multicast snooping
embodiment of IP multicast switching in accordance with tbe            enabled. At transition SOS, the local Aggregation Switch
present invention. In this example, a network node 116 routes          receives an MCHAS_ UP message from the remoteAggrega-
a multicast data stream (multicast traffic) 404 towards Aggre-    ss   tion Switch and the local Aggregation Switch sends any pre-
gation Switch 106a. Upon receipt of the multicast traffic 404,         viously learned IP multicast snooping information (e.g.,
CMM-P 150 on Aggregation Switch 106a accesses the data-                memberships, neighbors, queries and flows) to the remote
base 405a to store/retrieve IP multicast snooping information          Aggregation Switch. The locaJ and remote Aggregation
and to compute the replication vector, forwarding vecto.r and          Switches then continue to share any newly discovered IP
multicast index for the multicast traffic 404 to switch the       60   multicast snooping information therebetween.
multicast traffic 404 to the appropriate extemaJ ports for                 IfIP multicast snooping is enabled in the remote Aggrega-
forwarding to the VLANs containing home network devices                tion Switch first, the transition follows path 506 towards state
that requested the multicast traffic 404.                              mchas_remote 503. This transition to mchasJemote occurs
   For example, in FIG. 12, home network device 112a con-              when the local Aggregation Switch receives an MCHAS UP
nected to Edge Node A 104a, home network device 112b              65   message from the remote Aggregation Switch. Upon ~ i -
connected to Edge Node B 104b and home network device                  tioning, the JocaJ Aggregation Switch configures the VFL link
J12c connected to Edge Node C 104c have each requested to              ports to accept multicast traffic. Then, at transition 507, when



                          Copy provided by USPTO from tbe PIRS Image Database on 04-28-2021


                                                                                                           WSOU-ARISTA0000604
       Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 31 of 33




                                                       US 8,472,447 B2
                               25                                                                       26
 the local Aggregation Switch is enabled, the state changes to             VFL port. Theo, at 708-712 , the locaJ Aggregation Switch
 mchas_full 502, the MCHAS_UP message is sent to the                      creates a membership record for the IP multicast snooping
 remote Aggregation Switch and the IP multicast snooping                  information, stores the membership record and port informa-
 information is shared between the local and remoteAggTega-               tion for the VFL port and compures a forwarding vector for
 tion Switches (previously learned and newly cliscovered).           s    the IP multicast snooping information using the port infor-
    At transition 508, an MCHAS_DOWN message is                           mation.
 received from the remote Aggregation Switch at the local                    As may be used herein, the terms "substantially" and
 Aggregation Switch and the state changes back to mchas_ lo-              " approximately" provides an industry-accepted tolerance for
 cal 501. After the transition back to mchas_local, the local
                                                                          its corresponding term and/or relativity between items. Such
 Aggregation Switch cliscontinues sending updated IP multi-         10
                                                                          an industry-accepted tolerance ranges from less than one
 cast snooping information to the remote Aggregation Switch.
                                                                          percen! to fifty percent and corresponds to, but is not limited
 At transition 511, IP muJticast snooping or routing is clisabled
 for all VLANs on the local Aggregation Switch, and there-                to, component values, integrated circuit process variations,
 fore, the state changes back to mchas_none 500 . After tran-             temperature variations, rise and fall times, and/or thermal
 sitioning to mchas_none 500, an MCHAS_DOWN message                 15    noise. Such relativity between items ranges from a difference
 is sent to the remote Aggregation Switch and the multicast               of a few percent to magnitude differences. As may also be
 configuration is removed from the VFL ports.                             used herein, the term(s) "coupled to" and/or "coupling" and/
    If the local Aggregation Switch goes down first , at transi-          or includes direct coupling between items and/or indirec!
 tion 509, the state changes to mchas_remote 503, the                     coupling between items via an intervening item (e.g., an item
 MCHAS_DOWN message is sent from the local Aggregation              20    includes, but is not limited to a component, an element, a
Switch to the remote Aggregation Switch and the local and                 circuit, and/or a module) where, for indirect coupling, the
remote Aggregation Switches cliscontinue sharing snooping                 intervening item does not modify the information of a signal
 information. At transition 510, an MCHAS_DOWN message                    but may adjust its current level, voltage level, and/or power
 is received from the remote Aggregation Switch, which                    level. As may further be used herein, inferred coupling (i .e.
causes the state to change to mchas_none 500 and the multi-         25    where one element is coupled to another element by infer-
cast configuration to be removed from all VFL link ports.                 ence) includes direct and indirect coupling between two ite.ms
    FIG. 14 illustrates an exemplary flow diagram of a method             in the same manner a~ "coupled to". As may be used herein,
 600 for performing IP multicast snooping in accordance with              the term "operable to" ioclicates that an item includes one or
the present invention. The method begins at 602, where IP                 more of processing modules, data, input(s), output(s), etc ., to
multicast snooping information is received at a local one of        30
                                                                          perform one or more of the described or necessary corre-
the Aggregation Switches via an external port. At 604, the
                                                                          sponcling functions and may further include inferred coupling
 local Aggregation Switch stores the IP multicast snooping
                                                                          to one or more other items to perform the described or nec-
information, and at 606 , shares the IP multicast snooping
information with the remote Aggregation Switch.                          essary corresponding functions. As may also be used herein,
    FIG. 15 illustrates another exemplary flow diagram of a         35    the term(s) "connected to" and/or "connecting" or "intercon-
method 700 for performing IP multicast snooping in accor-                 necting" includes direct connection or link between nodes/
dance with the present invention. The method begins at 702,              devices and/or inclirect connection between nodes/devices
where IP multicast snooping information is received at a locaJ            via an intervening item (e.g. , an item includes, but is not
Aggregation Switch. At 704, the local AggTegation Switch                  limited to, a component, an element, a circuit, a module, a
determines whether the IP muJticast snoopiog information            40   node, device, etc.). As may further be used herein, inferred
was received from a local external port of the local AggTega-            connections (i.e., where one element is connected to another
tion Switch. If so, at 706 , the local Agg,regation Switch shares        element by inference) includes direct and indirect connection
the IP multicast snooping information with theremoteAggre-               between two items in the same manner as "connected to".
gation Switch. Then. at 708-712, the local Aggregation                       Embodiments have also been described above with the aid
Switch creates a membership record for the IP multicast             45   of method steps illustrating the performance of specified
snooping infonnation, stores the membership record and port              functions and relations.h ips thereof. The boundaries and
information for the local exteroaJ port that received the IP             sequeoce of these functional building blocks and method
multicast snooping information and computes a forwarding                 steps have been arbitrarily defined herein for convenience of
vector for the lP multicast snooping information using the               description. Alternate boundaries and sequences can be
port information.                                                   SO   defined so long as the specified functions and relationships
    If, at 704, the locaJ Aggregation Switch determines that the
                                                                         are appropriately performed. Any such alternate boundaries
IP multicast soooping information was not received from a
                                                                         or sequences are thus within the scope and spirit of the
local extemal port of the local Aggregation Switch, at 714, the
local Aggregation Switch determines the port ID of the                   claimed invention. SimiJarly, flow diagram blocks may also
remote extemal port on the remote Aggregation Switch at             55
                                                                         have been arbitrarily defined herein to iJJustrate certain sig-
which the IP multicast snooping information was received. If             nificant functionality. To the extent used, the flow diagram
at 716, the remote port is an MCLAG port, at 718, the locaJ              block boundaries and sequence couJd have been defined oth-
Aggregation Switch determines the port ID of a locaJ port of             erwise and still perform the certain significant functionality.
the MCLAG. Then, at 708-712 , the local Aggregation Switch               Such alternate defuritions of both functional building blocks
creates a membership record for the IP muJticast snooping           60   and flow cliagram blocks and sequences are thus within the
information, stores the membership record and port informa-              scope aud spirit of the claimed invention. One of average skill
tion for the local MCLAG port and computes a forwarding                  in the art will also recognize that the functional building
vector for the IP multicast snooping information using the               blocks, and other illustrative blocks, modules and compo-
port information.                                                        nents herein, can be implemented as illustrated or by one or
    However if at 716, the local Aggregation Switch deter-          65   muJtiple discrete components, networks, systems, databases
mines that tlie remote extemal port is nor an MCLAG port, at             or processing moduJes executing appropriate software and
720, the !ocal Aggregation Switch determines the pon JD of a             the like or any combination thereof.



                           Copy provided by USPTO from the PIRS lmage Database on 04-28-2021


                                                                                                              WSOU-ARISTA0000605
      Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 32 of 33




                                                       US 8,472,447 B2
                              27                                                                       28
   What is claimed is:                                                         creates a membership record for the portion of the
   1. An aggregation switch in a multi-chassis system for                         snooping information,
performing Internet Protocol (IP) multicast snooping, com-                     stores the membership record and local hardware device
prising:                                                                          information of the local member port of the MC-LAG
  a plurality of virtual fabric link (VFL) ports coupled to a       S             io the datahase for the ponion of the snooping infor-
      VFL, wherein the VFL is connected to a remote aggre-                        mation, and
      gation switch, wherein tbe remote aggregation switch is                  uses the local hardware device information to compute a
      active and in a separate physical chassis;                                  forwarding vector for the portion of the snooping
   a plurality of external ports coupled to at least one edge                     information.
                                                                    10     7. Toe aggregation switch of claim 6, wherein, when the
      node and at least one network node;
                                                                         remote hardware device information does not identify one of
   a database maintaining IP multicast snooping information;
                                                                         the member ports of the MC-LAG on the remote aggregation
      and                                                                switch, the chassis management module further:
   a chassis management moduJe for receiving the snooping                  stores the membership record and VFL hardware device
      information via at least the external ports, storing the      15         information of the VFL in the database for the portion of
      snooping information within the database and sharing                     the snooping information; and
      the snooping information substantially in real-time with             uses the VFL hardware device information to compute a
      the remote aggregation switch via the VFL;                               forwarding vector for the portion of th~ snooping infor-
   wherein the chassis management module further builds                        mation.
      respective forwarding vectors for multicast traffic flows     20     8. Toe aggregation switch of c laim 1, wherein the chassis
      received from the at least one network node via the                management module further:
      external ports or the VLF ports based on the snooping                receives a portion of the snooping information from the
      information;                                                             remote aggregation switch via the VFL, the portion of
   wherein the chassis management module further deter-                        the snooping information including a source address,
      mines a multicast index for a received multicast traffic      25         group address and flow characteristics of a multicast
      flow to set-up hardware paths for forwarding the                         data source and further including remote hardware
      received multicast traffic flow to the external ports in a               device information associated therewith, the remote
      virtual local area network (VLAN) that requested the                     hardware device information including a remote exter-
      received multicast traffic flow via the at least one edge                nal port identifier of a remote external port that received
      node, the multicast index being used globaJly between         30         the snooping information on the remote aggregation
      the aggregation switch and the remote aggregation                        switch;
      switch.                                                              creates a flow record for the portion of the snooping infor-
   2. Toe aggregation switch of claim l , wherein.the chassis                  mation;
management module shares the snooping information with an                  stores the flow record and VFL hardware device informa-
additional chassis management module on the remote aggre-           35         tion of the VFL in the database for the portion of the
gation switch via a logical inter-process communication                        snooping information; and
(IPC) channel over the VFL.                                                uses the VFL hardware device information to compute a
   3. Toe aggregation switch of claim 1, wherein the snooping                  forwarding vector for the portion of the snooping infor-
information includes at least one of group membarship infor-                   mation.
mation identifying groups for receiving multicast traffic           40     9 . Toe aggregation switch of claim 1, wherein the aggre-
flows, queries for multicast traffic flows, identifiers of multi-        gation switch is a primary switch and the remote aggregation
cast traffic flows and identifiers ofoeighboring multicast rout-         switch is a secondary switch, and wherein the chassis man-
ers.                                                                     agement module further configures:
   4. Toe aggregation switch of claim 1, wherein:                          a virtual IP interface associated with a virtual IP virtual
   one or more of the external ports are member ports of a          45         local area network (VIP VLAN) coupling the primary
      multi-chassis link aggregation group (MC-LAG) con-                       switch and the secondary switch to a MC-LAG as a stub
      nected to an edge node; and                                              network to prevent the virtual IP interface from sending
   the remote aggregation switch includes one or more of the                   and processing received Layer 3 routing control packets
      member ports of the MC-LAG.                                              on the external ports, the virtual IP interface being fur-
   5. Toe aggregation switch of claim 4 , wherein the chassis       50         ther con.figured as a designated Protocol llldependent
management module further receives a portion of the snoop-                     Multicast (PIM) router for the VlP VLAN; and
ing information from the remote aggregation switch via the                 a network IP interface associated with a VLAN coupling
VFL, the portion of the snooping information having remote                     the primary switch to a network node as a normal IP
hardware device information associated therewith, the                          interface to enable the network interface to send and
remote hardware device information including a remote               55         receive Layer 3 routing control packets for the VlP
external port identifier of a remote external port that received               VLAN on the external ports;
the snooping information on the remote aggregation switch.                 wherein the chassis management module and provides the
   6. Toe aggregation switch of claim 5, wherein the chassis                   snooping information to the network IP interface to
management module further.                                                     enable the network IP interface to send and receive the
   determines whether the remote hardware device informa-           60         Layer 3 routing control packets on the external ports.
      tion identifies one of the member ports of the MC-LAO                10. Toe aggregation switch of claim 9, wherein the chassis
      on the remote aggregarjon switch;                                  management module further builds replication vectors for
   when the remote hardware device information identifies                multicast traffic flows based on the Layer 3 routing control
      one of the member ports oflhe MC-LAG on the remote                 packets and provides the replication vectors to the remote
      aggregation switch:                                           65   aggregation switch.
      determines a local member port of the MC-LAG on the                  11. Toe aggregation switch of claim 1, wherein the aggre-
         aggregation switch,                                             gation switch is a secondary switch and the remote aggrega-



                           Copy provided by USPTO from the PIRS Image Database on 04-28-202 l


                                                                                                             WSOU-ARISTA0000606
      Case 6:20-cv-01083-ADA Document 34-5 Filed 08/16/21 Page 33 of 33




                                                      US 8,472,447 B2
                              29                                                                      30
tion switch is a primary switch, and wherein the chassis                      device information associated therewith, the remote
management module further configures a virtual IP interface                   hardware device information including a remote exter-
associated with a virtual JP virtual local area network (VIP                  nal port identifier of a remote exteroaJ port that received
VLAN) coupling the primary switch and the secondary                           the snooping information on the remote aggregation
switch to a MC-LAG as a stub network to prevent the virtual        s          switch.
IP interface from sending and processing received Layer 3                  17 . The method of claim 16, further comprising:
routing control packets on the external ports.                             determining whether the remote hardware device informa-
   U . The aggregation switch of claim 1 , wherein the chassis                tion identifies one of the member ports of the MC-LAG
management module further builds the forwarding vector for                    on the remote aggregation switch;
the received multicast traffic flow based on the multicast         10
                                                                           when the remote hardware device information identifies
index.
                                                                              one of the member ports of the MC-LAG on the remote
   13. The aggregation switch of claim 1, wherein the aggre-
gation switch is a primary switch and the remote aggregation                  aggregation switch, determining a local member port of
switch is a secondary switch, and wherein the chassis man-                    the MC-LAG on the aggregation switch and storing a
agement module on the primary switch allocates the multicast       1s         membership record and local hardware device informa-
index for the received multicast traffic flow and shares the                  tion of the local member port of the MC-LAG in the
multicast index with the secondary switch.                                    database for the portion of the snooping information;
   14 . The aggregation ~witch of claim 1, wherein the aggre-                 and
gation switch is a secondary switch and the remote aggrega-                when the source hardware device information does not
tion switch is a primary switch, and wherein the chassis           20         identify one of the member ports of the MC-LAG on the
management module on the secondary switch is prevented                        remote aggregation switch, storing the membership
from allocating the multicast index for the received multicast                record and VFL hardware device information of the VFL
traffic flow and receives the multicast index from the primary                in the database for the portion of the snooping informa-
switch.                                                                       tion.
   15. A method for performing Internet Protocol (IP) multi -      25      18. The method of claim 15, wherein the aggregation
cast snooping on an aggregation switch in a multi-chassis               switch is a primary switch 8lld the remote aggregation switch
system, comprising:                                                     is a secondary switch, and further comprising:
   receiving snooping informatfon via at least external ports              con.figuring a virtual IP interface associated with a virtual
      coupled to at least one edge node and at least one net-                 IP virtual local area network (VIP VLAN) coupling the
      work node;                                                   30
                                                                              primary switch and the secondary switch to a MC-LAG
   storing the snooping information within a database;
                                                                              as a stub network to prevent the virtual IP interface from
   sharing the snooping information substantially in real-time
                                                                              sending and processing received Layer 3 routing control
      with a remote aggregation switch via a virtual fabric link
      (VFL) therebetween, wherein the remote aggregation                      packets on the external ports, the virtual IP interface
      switch is active and in a separate physical chassis          35
                                                                              being further con.figured as a designated Protocol Inde-
   building respective forwarding vectors for multicast traffic               pendent Multicast (PIM) router for the VIP VLAN;
      flows received from the at least one network node based              configuring a network IP interface associated with a VLAN
      on the snooping information; and                                        coupling the primary switch to a network node as a
   determining a multicast index for a received multicast traf-               normal IP interface to enable the network interface to
      fic flow to set-up hardware paths for forwarding the         40         send and receive Layer 3 routing control packets for the
      received multicast traffic flow to the external ports in a              VIP VLAN on the external ports; and
      virtual local area network (VLAN) that requested the                 providing the snooping information to the network IP inter-
      received multicast traffic flow via the at least one edge               face to enable the network IP interface to send and
      node, the multicast index being used globally between                   receive the Layer 3 routing control packets on the exter-
      the aggregation switch and the remote aggregation            45         nal ports .
      switch.                                                              19 . The method of claim 15, wherein the aggregation
   16. The method of claim 15, wherein one or more of the               switch is a secondary switch and the remote aggregation
external ports are member ports of a multi-chassis link aggre-          switch is a primary switch, and further comprising:
gation group (MC-LAG) connected to an edge node and the                    configuring a virtual IP interface associated with a virtual
remote aggregation switch includes one or more of the mem-         so         IP virtual local area network (VIP VLAN) coupling the
ber ports of the MC-LAG connected to the edge node and
                                                                              primary switch and the secondary switch to a MC-LAG
wherein the receiving the snooping information further
                                                                              as a srub network to prevent the virrual IP interface from
includes:
   receiving a portion of the snooping in.formation from the                  sending and processing received Layer 3 routing control
      remote aggregation switch via the VFL, the portion of        55
                                                                              packets on the external ports.
      the snooping information having remote hardware                                          *   * • • *




                          Copy provided by USPTO from the PIRS fmage Database on 04-28-202 I


                                                                                                            WSOU-ARISTA0000607
